









EX: ITEM 6 (b)









CREDIT AGREEMENT



among



THE STANDARD REGISTER COMPANY,

as Borrower,



THE FINANCIAL INSTITUTIONS NAMED HEREIN

as Banks



and





KEYBANK NATIONAL ASSOCIATION,

Lead Arranger and Administrative Agent



_____________________



dated as of

May 11, 2001



_____________________





























TABLE OF CONTENTS





ARTICLE I. DEFINITIONS 1 SECTION 1.1. Definitions 1 SECTION 1.2. Accounting
Terms 16 SECTION 1.3. Terms Generally. 17 ARTICLE II. AMOUNT AND TERMS OF CREDIT
17 SECTION 2.1. Amount and Nature of Credit. 17 SECTION 2.2. Conditions To
Loans. 22 SECTION 2.3. Payment on Notes, Etc. 23 SECTION 2.4. Prepayment. 24
SECTION 2.5. Facility; Usage and Other Fees. 25 SECTION 2.6. Reduction of
Commitment. 26 SECTION 2.7. Computation of Interest and Fees; Default Rate. 26
SECTION 2.8. Mandatory Payment. 27 SECTION 2.9. Extension of Commitment. 27
ARTICLE III. ADDITIONAL PROVISIONS RELATING TO LIBOR 27 SECTION 3.1. Reserves or
Deposit Requirements, Etc. 27 SECTION 3.2. Tax Law, Etc. 28 SECTION 3.3.
Eurodollar Deposits Unavailable or Interest Rate Unascertainable. 29 SECTION
3.4. Indemnity. 29 SECTION 3.5. Changes In Law Rendering LIBOR Loans Unlawful.
29 SECTION 3.6. Funding. 30 SECTION 3.7. Capital Adequacy. 30 SECTION 3.8.
Application of Provisions. 30 ARTICLE IV. CONDITIONS PRECEDENT 31 SECTION 4.1.
Notes. 31 SECTION 4.2. Officer's Certificate, Resolutions, Organizational
Documents. 31 SECTION 4.3. Legal Opinion. 31 SECTION 4.4. Good Standing
Certificates. 31 SECTION 4.5. Closing And Legal Fees; Agent Fee Letter. 31
SECTION 4.6. Lien Searches. 31 SECTION 4.7. Closing Certificate. 31 SECTION 4.8.
Existing Credit Agreement. 32 SECTION 4.9. No Material Adverse Change. 32
SECTION 4.10. Miscellaneous. 32 ARTICLE V. COVENANTS 32 SECTION 5.1. Insurance.
32 SECTION 5.2. Money Obligations. 32 SECTION 5.3. Financial Statements. 32
SECTION 5.4. Financial Records. 33 SECTION 5.5. Franchises. 33 SECTION 5.6.
ERISA Compliance. 34 SECTION 5.7. Financial Covenants. 34 SECTION 5.8.
Borrowing. 34 SECTION 5.9. Liens. 35 SECTION 5.10. Regulations U And X. 36
SECTION 5.11. Consolidation, Merger or Sale of Assets. 36 SECTION 5.12.
Acquisitions. 36 SECTION 5.14. Environmental Compliance. 37 SECTION 5.15.
Affiliate Transactions. 37 SECTION 5.16. Use Of Proceeds. 38 SECTION 5.17.
Corporate Names. 38 SECTION 5.18. Most Favored Covenant Status. 38 SECTION 5.19.
Pari Passu Ranking. 38 ARTICLE VI. REPRESENTATIONS AND WARRANTIES 38 SECTION
6.1. Corporate Existence; Subsidiaries; Foreign Qualification. 38 SECTION 6.2.
Corporate Authority. 38 SECTION 6.3. Compliance With Laws. 39 SECTION 6.4.
Litigation And Administrative Proceedings. 39 SECTION 6.5. Title To Assets. 39
SECTION 6.6. Liens And Security Interests. 39 SECTION 6.7. Tax Returns. 40
SECTION 6.8. Environmental Laws. 40 SECTION 6.9. Continued Business. 40 SECTION
6.10. Employee Benefits Plans. 40 SECTION 6.11. Consents or Approvals. 41
SECTION 6.12. Solvency. 41 SECTION 6.13. Financial Statements. 41 SECTION 6.14.
Regulations. 42 SECTION 6.15. Material Agreements. 42 SECTION 6.16. Intellectual
Property. 42 SECTION 6.17. Insurance. 42 SECTION 6.18. Accurate And Complete
Statements. 42 SECTION 6.19. Defaults. 42 ARTICLE VII. EVENTS OF DEFAULT 42
SECTION 7.1. Payments. 42 SECTION 7.2. Special Covenants. 43 SECTION 7.3. Other
Covenants. 43 SECTION 7.4. Representations And Warranties. 43 SECTION 7.5. Cross
Default. 43 SECTION 7.6. ERISA Default. 43 SECTION 7.7. Change In Control. 43
SECTION 7.8. Money Judgment. 43 SECTION 7.9. Validity Of Loan Documents. 43
ARTICLE VIII. REMEDIES UPON DEFAULT 44 SECTION 8.1. Optional Defaults. 44
SECTION 8.2. Automatic Defaults. 44 SECTION 8.3. Offsets. 45 SECTION 8.3.
Offsets. 45 ARTICLE IX. THE AGENT 45 SECTION 9.1. Appointment And Authorization.
45 SECTION 9.2. Note Holders. 46 SECTION 9.3. Consultation With Counsel. 46
SECTION 9.4. Documents. 46 SECTION 9.5. Agent and Affiliates. 46 SECTION 9.6.
Knowledge of Default. 46 SECTION 9.7. Action by Agent. 46 SECTION 9.8. Notices,
Default, Etc. 46 SECTION 9.9. Indemnification of Agent. 47 SECTION 9.10.
Successor Agent. 47 ARTICLE X. MISCELLANEOUS 47 SECTION 10.1. Banks' Independent
Investigation. 47 SECTION 10.2. No Waiver; Cumulative Remedies. 47 SECTION 10.3.
Amendments; Consents. 48 SECTION 10.4. Notices. 48 SECTION 10.5. Costs, Expenses
and Taxes. 48 SECTION 10.6. Indemnification. 49 SECTION 10.7. Obligations
Several; No Fiduciary Obligations. 49 SECTION 10.8. Execution In Counterparts.
49 SECTION 10.9. Binding Effect; Borrower's Assignment. 49 SECTION 10.10. Bank
Assignments/Participations. 50 SECTION 10.11. Designation. 52 SECTION 10.12.
Calculations. 53 SECTION 10.13. Severability of Provisions; Captions;
Attachments. 53 SECTION 10.14. Investment Purpose. 53 SECTION 10.15. Entire
Agreement. 53 SECTION 10.16. Governing Law; Submission to Jurisdiction. 54
SECTION 10.17. Legal Representation Of Parties. 54 SECTION 10.18. Jury Trial
Waiver. 55 EXHIBIT A - Tranche A Note 58 EXHIBIT B - Tranche B Note 60 EXHIBIT C
- Swing Line Note 62 EXHIBIT D - Notice of Loan 64 EXHIBIT E - Compliance
Certificate 66 EXHIBIT F - Request for Conversion 67 EXHIBIT G - Request for
Extension 69 EXHIBIT H - Form of Assignment and Acceptance Agreement 70















C R E D I T A G R E E M E N T



This CREDIT AGREEMENT (as the same may from time to time be amended, restated or
otherwise modified, this "Agreement") is made effective as of the 11th day of
May, 2001, among THE STANDARD REGISTER COMPANY, an Ohio corporation, 600 Albany
Street, Dayton, Ohio 45401 ("Borrower"), the banking institutions named in
Schedule 1 hereto (collectively, "Banks", and individually, "Bank") and KEYBANK
NATIONAL ASSOCIATION, 127 Public Square, Cleveland, Ohio 44114-1306, as lead
arranger and as administrative agent for the Banks under this Agreement (in such
capacity as administrative agent, "Agent").



WITNESSETH:



WHEREAS, Borrower and the Banks desire to contract for the establishment of
credits in the aggregate principal amounts hereinafter set forth, to be made
available to Borrower upon the terms and subject to the conditions hereinafter
set forth;



NOW, THEREFORE, it is mutually agreed as follows:



ARTICLE I. DEFINITIONS



SECTION 1.1. Definitions. As used in this Agreement, the following terms shall
have the following meanings:



"Acquisition" shall mean any transaction or series of related transactions for
the purpose of or resulting, directly or indirectly, in (a) the acquisition of
all or substantially all of the assets of any Person, or any business or
division of any Person, (b) the acquisition of in excess of fifty percent (50%)
of the stock (or other equity interest) of any Person, or (c) the acquisition of
another Person (other than a Company) by a merger or consolidation or any other
combination with such Person.



"Adjusted Leverage Ratio" shall mean, for the most recently completed fiscal
quarter of Borrower, on a Consolidated basis and in accordance with GAAP, the
ratio of (a) (i) Total Indebtedness, minus (ii) the sum of unrestricted cash and
Cash Equivalents and Other Short Term Investments that would appear on the
Consolidated balance sheet of Borrower, to (b) (i) Total Indebtedness, plus (ii)
Consolidated Net Worth.



"Advantage" shall mean any payment (whether made voluntarily or involuntarily,
by offset of any deposit or other indebtedness or otherwise) received by any
Bank in respect of the Debt, if such payment results in that Bank having less
than its pro rata share of the Debt then outstanding, than was the case
immediately before such payment.



"Affiliate" shall mean any Person, directly or indirectly, controlling,
controlled by or under common control with a Company and "control" (including
the correlative meanings, the terms "controlling", "controlled by" and "under
common control with") shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of a
Company, whether through the ownership of voting securities, by contract or
otherwise.



"Agent Fee Letter" shall mean the Agent Fee Letter between Borrower and Agent,
dated as of the Closing Date.



"Applicable Facility Fee Rate" shall mean, with respect to the Tranche A
Commitment or the Tranche B Commitment, as the case may be:



(a)for the period from the Closing Date through August 31, 2001, (i) fifteen
(15) basis points with respect to the Tranche A Commitment, and (ii) twelve and
one-half (12.50) basis points with respect to the Tranche B Commitment; and



(b)commencing with the financial statements for the fiscal quarter of Borrower
ending June 30, 2001, the number of basis points set forth in the following
matrix, based upon the result of the computation of the Adjusted Leverage Ratio,
shall be used to establish the number of basis points that will go into effect
on September 1, 2001 and thereafter:





Adjusted Leverage Ratio

Applicable Tranche A Facility Fee Rate

Applicable Tranche B

Facility Fee Rate

Greater than 0.40 to 1.00



22.50 basis points 20.00 basis points Greater than 0.30 to 1.00 but less than or
equal to 0.40 to 1.00 17.50 basis points 15.00 basis points Less than or equal
to 0.30 to 1.00 15.00 basis points 12.50 basis points



Changes to the Applicable Facility Fee Rate shall be effective on the first day
of the month following the date upon which Agent received, or, if earlier,
should have received, pursuant to Section 5.3 (a) and (b) hereof, the financial
statements of the Companies. The above matrix does not modify or waive, in any
respect, the requirements of Section 5.7 hereof, the rights of the Banks to
charge the Default Rate, or the rights and remedies of Agent and the Banks
pursuant to Articles VII and VIII hereof.



"Applicable Margin" shall mean, with respect to the Tranche A Commitment, the
Tranche B Commitment or the Swing Line Commitment, as the case may be:



(a)for the period from the Closing Date through August 31, 2001, (i) forty-seven
and one-half (47.50) basis points with respect to LIBOR Loans made pursuant to
the Tranche A Commitment, (ii) fifty (50) basis points with respect to LIBOR
Loans made pursuant to the Tranche B Commitment, and (iii) fifty (50) basis
points with respect to Swing Loans; and



(b)commencing with the financial statements for the fiscal quarter of Borrower
ending June 30, 2001, the number of basis points set forth in the following
matrix, based upon the result of the computation of the Adjusted Leverage Ratio,
shall be used to establish the number of basis points that will go into effect
on September 1, 2001 and thereafter:



Adjusted Leverage Ratio Applicable Margin for LIBOR Loans made pursuant to the
Tranche A Commitment

Applicable Margin for LIBOR Loans made pursuant to the Tranche B Commitment and
Swing Loans

Greater than 0.40 to 1.00



77.50 basis points 80.00 basis points Greater than 0.30 to 1.00 but less than or
equal to 0.40 to 1.00 70.00 basis points 72.50 basis points Less than or equal
to 0.30 to 1.00 47.50 basis points 50.00 basis points



Changes to the Applicable Margin shall be effective on the first day of the
month following the date upon which Agent received, or, if earlier, Agent should
have received, pursuant to Section 5.3 (a) and (b) hereof, the financial
statements of the Companies. The above matrix does not modify or waive, in any
respect, the requirements of Section 5.7 hereof, the rights of the Banks to
charge the Default Rate, or the rights and remedies of Agent and the Banks
pursuant to Articles VII and VIII hereof.



"Applicable Usage Fee Rate" shall mean, with respect to the Tranche A Commitment
and the Tranche B Commitment:



(a) for the period from the Closing Date through August 31, 2001, twelve and
one-half (12.50) basis points; and



(b) commencing with the financial statements for the fiscal quarter of Borrower
ending June 30, 2001, the number of basis points set forth in the following
matrix, based upon the result of the computation of the Adjusted Leverage Ratio,
shall be used to establish the number of basis points that will go into effect
on September 1, 2001 and thereafter:



Adjusted Leverage Ratio Applicable Usage Fee Rate Greater than .40 to 1.00 25.00
basis points Less than or equal to .40 to 1.00 12.50 basis points



Changes to the Applicable Usage Fee Rate shall be effective on the first day of
the month following the date upon which Agent received, or, if earlier, Agent
should have received, pursuant to Section 5.3 (a) and (b) hereof, the financial
statements of the Companies. The above matrix does not modify or waive, in any
respect, the rights of the Banks to charge the Default Rate, or the rights and
remedies of Agent and the Banks pursuant to Articles VII and VIII hereof.



"Assignment Agreement" shall mean an Assignment and Acceptance Agreement in the
form of the attached Exhibit H.



"Base Rate" shall mean a rate per annum equal to the greater of (a) the Prime
Rate or (b) one-half of one percent (1/2%) in excess of the Federal Funds
Effective Rate. Any change in the Base Rate shall be effective immediately from
and after such change in the Base Rate.



"Base Rate Loan" shall mean a Loan described in Section 2.1 hereof on which
Borrower shall pay interest at a rate based on the Base Rate.



"Business Day" shall mean a day of the year on which banks are not required or
authorized to close in Cleveland, Ohio, and, if the applicable Business Day
relates to any LIBOR Loan, on which dealings are carried on in the London
interbank eurodollar market.



"Cash Equivalents and Other Short Term Investments" shall mean any of the
following:



(a) securities issued or directly and fully guaranteed or insured by the United
States of America or any agency or instrumentality thereof (provided that the
full faith and credit of the United States of America is pledged in support
thereof) having maturities of not more than one year from the date of
acquisition;



(b) Dollar denominated time deposits, certificates of deposit and bankers'
acceptances of (x) any Bank or (y) any bank whose short-term commercial paper
rating from Standard & Poor's is at least A-1 or the equivalent thereof or from
Moody's is at least P-1 or the equivalent thereof (any such bank, an "Approved
Bank"), in each case with maturities of not more than one year from the date of
acquisition;



(c) commercial paper issued by any Bank or Approved Bank or by the parent
company of any Bank or Approved Bank and commercial paper issued by, or
guaranteed by, any industrial or financial company with a short-term commercial
paper rating of at least A-1 or the equivalent thereof by Standard & Poor's or
at least P-1 or the equivalent thereof by Moody's, or guaranteed by any
industrial company with a long term unsecured debt rating of at least A or A2,
or the equivalent of each thereof, from Standard & Poor's or Moody's, as the
case may be, and in each case maturing within two hundred seventy (270) days
after the date of acquisition;



(d) investments in money market funds substantially all the assets of which are
comprised of securities of the types described in clauses (a) through (c) above;



(e) investments in money market funds access to which is provided as part of
"sweep" accounts maintained with a Bank or an Approved Bank;



(f) investments in highly liquid municipal and other debt securities, "money
market" preferred stocks, and similar securities, in each case having (i) a
rating at the time of acquisition of at least AA by Standard & Poor's (or the
equivalent by any other rating organization); and (ii) maturities of not more
than one year from the date of acquisition, or that may, at the option of the
holder be subject to mandatory redemption or mandatory purchase by a remarketing
agent at intervals not exceeding six months in length; and



(g) investments in money market or similar funds substantially all the assets of
which are comprised of securities of the types described in the preceding clause
(f).



"Change in Control" shall mean (a) the acquisition of, or, if earlier, the
shareholder or director approval of the acquisition of, ownership or voting
control, directly or indirectly, beneficially or of record, on or after the
Closing Date, by any Person or group (within the meaning of Rule 13d-3 of the
SEC under the Securities Exchange Act of 1934, as then in effect) other than the
Current Holder Group, of shares representing more than fifty percent (50%) of
the aggregate ordinary Voting Power represented by the issued and outstanding
capital stock of Borrower; (b) the occupation of a majority of the seats (other
than vacant seats) on the board of directors of Borrower by persons who were
neither (i) nominated by the board of directors of Borrower nor (ii) appointed
by directors so nominated; or (c) the occurrence of a Change in Control, or
other similar provision, under any Material Indebtedness Agreement.



"Closing Date" shall mean the effective date of this Agreement.



"Closing Fee Letter" shall mean the Closing Fee Letter, dated as of the Closing
Date, from Borrower to the Banks.



"Code" shall mean the Internal Revenue Code of 1986, as amended, together with
the rules and regulations promulgated thereunder.



"Commitment" shall mean the obligation hereunder of the Banks to (a) make
Tranche A Loans, during the applicable Commitment Period, pursuant to the
Tranche A Commitment, and (b) make Tranche B Loans, during the applicable
Commitment Period, pursuant to the Tranche B Commitment and to convert Tranche B
Loans to a Term Loan, up to, for both (a) and (b), the Total Commitment Amount.



"Commitment Percentage" shall mean, for each Bank, the percentage set forth
opposite such Bank's name under the column headed "Commitment Percentage" as
described in Schedule 1 hereto.



"Commitment Period" shall mean the period from the Closing Date to (a) May 11,
2005, with respect to the Tranche A Commitment, and (b) May 10, 2002, with
respect to the Tranche B Commitment; or such earlier date on which the
Commitment shall have been terminated pursuant to Article VIII hereof.



"Company" shall mean Borrower or a Subsidiary.



"Companies" shall mean Borrower and all Subsidiaries.



"Compliance Certificate" shall mean a certificate, substantially in the form of
the attached Exhibit E.



"Consideration" shall mean, in connection with an Acquisition, the aggregate
consideration paid, including borrowed funds, cash, the issuance of securities
or notes, the assumption or incurring of liabilities (direct or contingent), the
payment of consulting fees or fees for a covenant not to compete and any other
consideration paid for the purchase.



"Consolidated" shall mean the resultant consolidation of the financial
statements of Borrower and its Subsidiaries in accordance with GAAP, including
principles of consolidation consistent with those applied in preparation of the
consolidated financial statements referred to in Section 6.13 hereof.



"Consolidated Debt" shall mean, at any time, on a Consolidated basis, all
Indebtedness of Borrower.



"Consolidated EBIT" shall mean, for any period, on a Consolidated basis and in
accordance with GAAP, Consolidated Net Earnings for such period (a) plus the
aggregate amounts deducted in determining such Consolidated Net Earnings in
respect of (i) income taxes, (ii) Consolidated Interest Expense, (iii)
amortization or write-off of deferred financing costs, (iv) extraordinary
non-cash losses and charges and other non-recurring non-cash losses and charges
(other than the Restructuring Charges), and (v) the Restructuring Charges, minus
(b) gains on sales of assets (excluding sales in the ordinary course of
business) and other extraordinary gains and non-recurring non-cash gains.



"Consolidated Interest Expense" shall mean, for any period, the interest expense
of Borrower for such period, as determined on a Consolidated basis and in
accordance with GAAP, including, but not limited to, the interest expense
attributable to the Permitted Receivables Facility and net costs under Hedge
Agreements, but excluding any amortization or deferred financing costs.



"Consolidated Net Earnings" shall mean, for any period, the net income (loss) of
Borrower for such period, as determined on a Consolidated basis and in
accordance with GAAP.



"Consolidated Net Worth" shall mean, at any date, the Consolidated stockholders'
equity of Borrower, determined as of such date in accordance with GAAP.



"Controlled Group" shall mean a Company and each Person required to be
aggregated with a Company under Code Sections 414(b), (c), (m) or (o).





"Conversion Date" shall mean the last day of the Commitment Period applicable to
the Tranche B Commitment.



"Credit Exposure" shall mean, at any time, the sum of (a) the Tranche A
Exposure, and (b) the Tranche B Exposure.



"Current Holder Group" shall mean (i) Paul H. Granzow and James L. Sherman, as
trustees under the Last Will and Testament of John Q. Sherman, deceased, and any
successor trustees; (ii) The Fifth Third Bank, as trustee under the Last Will
and Testament of William C. Sherman, deceased, and any successor trustee or
trustees; (iii) The Fifth Third Bank, as trustee under the Agreement with
William C. Sherman dated December 29, 1939, as amended, and any successor
trustee or trustees; (iv) those persons who are officers and/or directors of the
Borrower at the Closing Date; (v) the spouses, heirs, legatees, descendants and
blood relatives to the third degree of consanguinity of any person referred to
in the preceding clause (iv); (vi) the executors and administrators of the
estate of any person referred to in the preceding clauses (iv) and (v), and any
court appointed guardian of any such person; and (vii) any trust for the benefit
of any of the persons referred to in the preceding clauses (iv) and (v) and any
other persons, so long as one or more of the persons referred to in the
preceding clauses (iv) and (v) has the exclusive right (either acting alone or
with the concurrence of any other person) to control the voting and disposition
of securities held by such trust.



"Debt" shall mean, collectively, all Indebtedness incurred by Borrower to Agent
and the Banks pursuant to this Agreement and includes the principal of and
interest on all Notes and each extension, renewal or refinancing thereof in
whole or in part, the facility fees, other fees and any prepayment fees payable
hereunder.



"Default" shall mean an event or condition that constitutes, or with the lapse
of any applicable grace period or the giving of notice or both would constitute,
an Event of Default and that has not been waived by the Required Banks in
writing.



"Default Rate" shall mean, with respect to any Loan, a rate per annum equal to
two percent (2%) in excess of the rate otherwise applicable thereto, and, with
respect to any other amount, if no rate is specified or available, then two
percent (2%) in excess of the Base Rate from time to time in effect.



"Derived LIBOR Rate" shall mean a rate per annum equal to the sum of the
Applicable Margin (from time to time in effect) plus the LIBOR Rate.



"Derived Swing Loan Rate" shall mean a rate per annum equal to (a) Agent's costs
of funds as quoted to Borrower by Agent and agreed to by Borrower, plus (b) the
Applicable Margin (from time to time in effect).



"Dollar" and the sign "$" shall mean lawful money of the United States of
America.



"Environmental Laws" shall mean all provisions of law, statutes, ordinances,
rules, regulations, permits, licenses, judgments, writs, injunctions, decrees,
orders, awards and standards promulgated by the government of the United States
of America or by any state or municipality thereof or by any court, agency,
instrumentality, regulatory authority or commission of any of the foregoing
concerning health, safety and protection of, or regulation of the discharge of
substances into, the environment.



"ERISA" shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated pursuant thereto.



"ERISA Event" shall mean (a) the existence of a condition or event with respect
to an ERISA Plan that presents a risk of the imposition of an excise tax or any
other liability on a Company or of the imposition of a Lien on the assets of a
Company; (b) the engagement by a Controlled Group member in a non-exempt
"prohibited transaction" (as defined under ERISA Section 406 or Code Section
4975) or a breach of a fiduciary duty under ERISA that could result in liability
to a Company; (c) the application by a Controlled Group member for a waiver from
the minimum funding requirements of Code Section 412 or ERISA Section 302 or a
Controlled Group member is required to provide security under Code Section
401(a)(29) or ERISA Section 307; (d) the occurrence of a Reportable Event with
respect to any Pension Plan as to which notice is required to be provided to the
PBGC; (e) the withdrawal by a Controlled Group member from a Multiemployer Plan
in a "complete withdrawal" or a "partial withdrawal" (as such terms are defined
in ERISA Sections 4203 and 4205, respectively); (f) the involvement of, or
occurrence or existence of any event or condition that makes likely the
involvement of, a Multiemployer Plan in any reorganization under ERISA Section
4241; (g) the failure of an ERISA Plan (and any related trust) that is intended
to be qualified under Code Sections 401 and 501 to be so qualified or the
failure of any "cash or deferred arrangement" under any such ERISA Plan to meet
the requirements of Code Section 401(k); (h) the taking by the PBGC of any steps
to terminate a Pension Plan or appoint a trustee to administer a Pension Plan,
or the taking by a Controlled Group member of any steps to terminate a Pension
Plan; (i) the failure by a Controlled Group member or an ERISA Plan to satisfy
any requirements of law applicable to an ERISA Plan; (j) the commencement,
existence or threatening of a claim, action, suit, audit or investigation with
respect to an ERISA Plan, other than a routine claim for benefits; or (k) any
occurrence by or any expectation of the incurrence by a Controlled Group member
of any liability for post-retirement benefits under any Welfare Plan, other than
as required by ERISA Section 601, et. seq. or Code Section 4980B.



"ERISA Plan" shall mean an "employee benefit plan" (within the meaning of ERISA
Section 3(3)) that a Controlled Group member at any time sponsors, maintains,
contributes to, has liability with respect to or has an obligation to contribute
to such plan.



"Eurocurrency Reserve Percentage" shall mean, for any Interest Period in respect
of any LIBOR Loan, as of any date of determination, the aggregate of the then
stated maximum reserve percentages (including any marginal, special, emergency
or supplemental reserves), expressed as a decimal, applicable to such Interest
Period (if more than one such percentage is applicable, the daily average of
such percentages for those days in such Interest Period during which any such
percentage shall be so applicable) by the Board of Governors of the Federal
Reserve System, any successor thereto, or any other banking authority, domestic
or foreign, to which a Bank may be subject in respect to eurocurrency funding
(currently referred to as "Eurocurrency Liabilities" in Regulation D of the
Federal Reserve Board) or in respect of any other category of liabilities
including deposits by reference to which the interest rate on LIBOR Loans is
determined or any category of extension of credit or other assets that include
the LIBOR Loans. For purposes hereof, such reserve requirements shall include,
without limitation, those imposed under Regulation D of the Federal Reserve
Board and the LIBOR Loans shall be deemed to constitute Eurocurrency Liabilities
subject to such reserve requirements without benefit of credits for proration,
exceptions or offsets that may be available from time to time to any Bank under
said Regulation D.



"Event of Default" shall mean an event or condition that constitutes an event of
default as defined in Article VII hereof.



"Federal Funds Effective Rate" shall mean, for any day, the rate per annum
(rounded upward to the nearest one one-hundredth of one percent (1/100 of 1%))
announced by the Federal Reserve Bank of New York (or any successor) on such day
as being the weighted average of the rates on overnight federal funds
transactions arranged by federal funds brokers on the previous trading day, as
computed and announced by such Federal Reserve Bank (or any successor) in
substantially the same manner as such Federal Reserve Bank computes and
announces the weighted average it refers to as the "Federal Funds Effective
Rate" as of the Closing Date.



"Financial Covenant" shall mean any affirmative or negative covenant based upon
the financial performance or financial statements, or applicable to financial
transactions of Borrower or of Borrower and its Subsidiaries, including, but not
limited to, any covenant of the type set forth in Section 5.7 hereof.



"Financial Officer" shall mean any of the following officers: chief executive
officer, president, chief financial officer or treasurer. Unless otherwise
qualified, all references to a Financial Officer in this Agreement shall refer
to a Financial Officer of Borrower.



"GAAP" shall mean generally accepted accounting principles as then in effect,
which shall include the official interpretations thereof by the Financial
Accounting Standards Board, applied on a basis consistent with the past
accounting practices and procedures of Borrower, but subject (to the extent
provided therein) to Sections 1.2 and 10.12 hereof.



"Guarantor" shall mean a Person that pledges its credit or property in any
manner for the payment or other performance of the indebtedness, contract or
other obligation of another and includes (without limitation) any guarantor
(whether of payment or of collection), surety, co-maker, endorser or Person that
agrees conditionally or otherwise to make any purchase, loan or investment in
order thereby to enable another to prevent or correct a default of any kind.



"Hedge Agreement" shall mean any (a) hedge agreement, interest rate swap, cap,
collar or floor agreement, or other interest rate management device entered into
by Borrower with any Person in connection with any Indebtedness of Borrower, or
(b) currency swap agreement, forward currency purchase agreement or similar
agreement or arrangement designed to protect against fluctuations in currency
exchange rates.



"Indebtedness" shall mean, for any Company (excluding in all cases trade
payables payable in the ordinary course of business by such Company), without
duplication, (a) all obligations to repay borrowed money, direct or indirect,
incurred, assumed, or guaranteed, (b) all obligations for the deferred purchase
price of capital assets, (c) all obligations under conditional sales or other
title retention agreements, (d) all obligations (contingent or otherwise) under
any letter of credit, banker's acceptance, currency swap agreement, interest
rate swap, cap, collar or floor agreement or other interest rate management
device, (e) all synthetic leases, (f) all lease obligations that have been or
should be capitalized on the books of such Company in accordance with GAAP, (g)
all obligations of such Company with respect to asset securitization financing
programs, including, but not limited to, all indebtedness under the Permitted
Receivables Facility, (h) all obligations to advance funds to, or to purchase
assets, property or services from, any other Person in order to maintain the
financial condition of such Person, and (i) any other transaction (including
forward sale or purchase agreements) having the commercial effect of a borrowing
of money entered into by such Company to finance its operations or capital
requirements.



"Interest Adjustment Date" shall mean the last day of each Interest Period.



"Interest Coverage Ratio" shall mean, for the most recently completed four (4)
fiscal quarters of Borrower, on a Consolidated basis and in accordance with
GAAP, the ratio of (a) Consolidated EBIT to (b) Consolidated Interest Expense.



"Interest Period" shall mean, with respect to any LIBOR Loan, the period
commencing on the date such LIBOR Loan is made and ending on the last day of
such period, as selected by Borrower pursuant to the provisions hereof, and,
thereafter, each subsequent period commencing on the last day of the immediately
preceding Interest Period and ending on the last day of such period, as selected
by Borrower pursuant to the provisions hereof. The duration of each Interest
Period for any LIBOR Loan shall be one (1) month, two (2) months, three (3)
months or six (6) months, in each case as Borrower may select upon notice, as
set forth in Section 2.2 hereof, provided that (a) if Borrower fails to so
select the duration of any Interest Period, Borrower shall be deemed to have
converted such LIBOR Loan to a Base Rate Loan at the end of the then current
Interest Period; and (b) Borrower may not select any Interest Period for a LIBOR
Loan that ends after any date when principal is due on such LIBOR Loan.



"Leverage Ratio" shall mean, for the most recently completed fiscal quarter of
Borrower, on a Consolidated basis and in accordance with GAAP, the ratio of (a)
Total Indebtedness to (b) (i) Total Indebtedness plus (ii) Consolidated Net
Worth.



"LIBOR Loan" shall mean a Loan described in Section 2.1 hereof on which Borrower
shall pay interest at a rate based upon the LIBOR Rate.



"LIBOR Rate" shall mean, for any Interest Period with respect to a LIBOR Loan,
the quotient (rounded upwards, if necessary, to the nearest one sixteenth of one
percent (1/16th of 1%)) of (a) the per annum rate of interest, determined by
Agent in accordance with its usual procedures (which determination shall be
conclusive absent manifest error) as of approximately 11:00 A.M. (London time)
two (2) Business Days prior to the beginning of such Interest Period pertaining
to such LIBOR Loan, as provided by Dow Jones Markets Service, Bloomberg's or
Reuters (or any other similar company or service that provides rate quotations
comparable to those currently provided by such companies) as the rate in the
London interbank market for dollar deposits in immediately available funds with
a maturity comparable to such Interest Period, divided by (b) a number equal to
1.00 minus the Eurocurrency Reserve Percentage. In the event that such rate
quotation is not available for any reason, then the rate (for purposes of clause
(a) hereof) shall be the rate, determined by Agent as of approximately 11:00
A.M. (London time) two (2) Business Days prior to the beginning of such Interest
Period pertaining to such LIBOR Loan, to be the average (rounded upwards, if
necessary, to the nearest one sixteenth of one percent (1/16th of 1%)) of the
per annum rates at which dollar deposits in immediately available funds in an
amount comparable to such LIBOR Loan and with a maturity comparable to such
Interest Period are offered to the prime banks by leading banks in the London
interbank market. The LIBOR Rate shall be adjusted automatically on and as of
the effective date of any change in the Eurocurrency Reserve Percentage.



"Lien" shall mean any mortgage, security interest, lien (statutory or other),
charge, encumbrance on, pledge or deposit of, or conditional sale, leasing, sale
with a right of redemption or other title retention agreement and any
capitalized lease with respect to any property (real or personal) or asset.



"Loan" shall mean a Tranche A Loan, a Tranche B Loan, the Term Loan or a Swing
Loan.



"Loan Documents" shall mean, collectively, this Agreement, each Note, the Agent
Fee Letter, the Closing Fee Letter and any other documents relating to any of
the foregoing, as any of the foregoing may from time to time be amended,
restated or otherwise modified or replaced.



"Material Adverse Effect" shall mean a material adverse effect on (a) the
business, operations, property, condition (financial or otherwise) or prospects
of Borrower and its Subsidiaries taken as a whole, or (b) the validity or
enforceability of this Agreement or any of the other Loan Documents or the
rights and remedies of Agent or the Banks hereunder or thereunder.



"Material Indebtedness Agreement" shall mean any debt instrument, lease
(capital, operating or otherwise), guaranty, contract, commitment, agreement or
other arrangement evidencing any Indebtedness of any Company in excess of the
aggregate amount of Fifty Million Dollars ($50,000,000).



"Material Subsidiary" shall mean, at any time, any Subsidiary of Borrower (a)
that has assets at such time comprising five percent (5%) or more of the
Consolidated assets of the Companies, or (b) whose operations in the current
fiscal year are expected to, or whose operations in the most recent fiscal year
did (or would have if such Subsidiary had been a Subsidiary for such entire
fiscal year), represent five percent (5%) or more of the Consolidated earnings
before interest, taxes, depreciation and amortization of the Companies for such
fiscal year.

"Maximum Amount" shall mean, for each Bank, the amount set forth opposite such
Bank's name under the column headed "Maximum Amount" as listed on Schedule 1
hereto.



"Maximum Tranche A Amount" shall mean One Hundred Seventy Million Dollars
($170,000,000), as such amount may be reduced pursuant to Section 2.6 hereof.



"Maximum Tranche B Amount" shall mean Eight-Five Million Dollars ($85,000,000),
as such amount may be reduced pursuant to Section 2.6 hereof.



"Moody's" shall mean Moody's Investors Service, Inc., or any successor to such
company.



"Multiemployer Plan" shall mean a Pension Plan that is subject to the
requirements of Subtitle E of Title IV of ERISA.



"Note" shall mean any Tranche A Note, any Tranche B Note, the Swing Line Note or
any other note delivered pursuant to this Agreement.



"Notice of Loan" shall mean a Notice of Loan in the form of the attached Exhibit
D.



"Obligor" shall mean (a) a Person whose credit or any of whose property is
pledged to the payment of the Debt and includes, without limitation, any
Guarantor, and (b) any signatory to a Related Writing.



"Organizational Documents" shall mean, with respect to any Person (other than an
individual), such Person's Articles (Certificate) of Incorporation, or
equivalent formation documents, and Regulations (Bylaws), or equivalent
governing documents, and any amendments to any of the foregoing.



"PBGC" shall mean the Pension Benefit Guaranty Corporation, or its successor.



"Pension Plan" shall mean an ERISA Plan that is a "pension plan" (within the
meaning of ERISA Section 3(2)).



"Permitted Liens" shall mean any of the following: (a) Liens for taxes not yet
delinquent or Liens for taxes being contested in good faith and by appropriate
proceedings for which adequate reserves have been established in accordance with
GAAP; (b) Liens (other than any Lien imposed by ERISA) incurred or deposits made
in the ordinary course of business in connection with workers' compensation,
unemployment insurance and other types of social security; and mechanic's Liens,
carrier's Liens, and other Liens to secure the performance of tenders, statutory
obligations, contract bids, government contracts, performance and
return-of-money bonds and other similar obligations, incurred in the ordinary
course of business (exclusive of obligations in respect of the payment for
borrowed money), whether pursuant to statutory requirements, common law or
consensual arrangements; provided such Liens do not in the aggregate materially
detract from the value of the property or assets subject thereto or materially
impair the use thereof in the operation of the business of any Company; (c)
Liens, if any, created by this Agreement or the other Loan Documents; (d) Liens
arising from judgments, decrees or attachments in circumstances not constituting
an Event of Default under section 7.8 hereof; (e) Leases or subleases granted to
others not interfering in any material respect with the business of Borrower or
any of its Subsidiaries and any interest or title of a lessor under any lease
not in violation of this Agreement; (f) easements, rights-of-way, zoning or deed
restrictions, minor encroachments, defects or irregularities in title and other
similar charges or encumbrances not interfering in any material respect with the
ordinary conduct of the business of the Companies; and (g) Liens on the
Receivables Related Assets in connection with the Permitted Receivables Facility
securing the obligations under the Permitted Receivables Facility.



"Permitted Receivables Facility" shall mean an accounts receivable facility
whereby the Companies sell or transfer the Receivables Related Assets of the
Companies to the Receivables Subsidiary which in turn transfers to a buyer,
purchaser or lender undivided fractional interests in the Receivables Related
Assets, so long as (a) no portion of the Indebtedness or any other obligation
(contingent or otherwise) under such Permitted Receivables Facility is
guaranteed by any Company, (b) there is no recourse or obligation to any Company
(other than the Receivables Subsidiary) whatsoever other than pursuant to
customary representations, warranties, covenants and indemnities entered into in
the ordinary course of business in connection with such Permitted Receivables
Subsidiary, and (c) no Company (other than the Receivables Subsidiary) provides,
either directly or indirectly, any other credit support of any kind in
connection with such Permitted Receivables Facility other than as set forth in
subpart (b) of this definition.



"Person" shall mean any individual, sole proprietorship, partnership, joint
venture, unincorporated organization, corporation, limited liability company,
institution, trust, estate, government or other agency or political subdivision
thereof or any other entity.



"Prime Rate" shall mean the interest rate established from time to time by Agent
as Agent's prime rate, whether or not such rate is publicly announced; the Prime
Rate may not be the lowest interest rate charged by Agent for commercial or
other extensions of credit. Each change in the Prime Rate shall be effective
immediately from and after such change.



"Receivables Related Assets" shall mean accounts receivable, instruments,
chattel paper, obligations, general intangibles and other similar assets, in
each case relating to receivables subject to the Permitted Receivables Facility,
including interests in merchandise or goods, the sale or lease of which gave
rise to such receivables, related contractual rights, guaranties, insurance
proceeds, collections and proceeds of all of the foregoing.



"Receivables Subsidiary" shall mean a Wholly-Owned Subsidiary of Borrower that
is established as a "bankruptcy remote" Subsidiary for the sole purpose of
acquiring accounts receivable under the Permitted Receivables Facility and that
shall not engage in any activities other than in connection with the Permitted
Receivables Facility.



"Related Writing" shall mean each Loan Document and any other assignment,
mortgage, security agreement, guaranty agreement, subordination agreement,
financial statement, audit report or other writing furnished by Borrower, any
Subsidiary or any Obligor, or any of their respective officers, to Agent or the
Banks pursuant to or otherwise in connection with this Agreement.



"Reportable Event" shall mean a reportable event as that term is defined in
Title IV of ERISA, except actions of general applicability by the Secretary of
Labor under Section 110 of such Act.



"Request for Conversion" shall mean a Request for Conversion in the form of the
attached Exhibit F.



"Request for Extension" shall mean a Request for Extension substantially in the
form of the attached Exhibit G.



"Required Banks" shall mean the holders of greater than fifty percent (50%) of
the Total Commitment Amount, or, if there is any borrowing hereunder, the
holders of greater than fifty percent (50%) of the aggregate amount outstanding
under the Notes (other than the Swing Line Note).



"Restructuring Charges" shall mean the nonrecurring charges and losses taken by
Borrower, including, but not limited to, the charges taken in accordance with
GAAP in connection with Borrower's restructuring, during the fiscal quarter of
Borrower ending March 31, 2001 and the other restructuring related charges to be
taken by Borrower during the fiscal year ending December 31, 2001; provided,
however, that (a) the aggregate amount of all such charges shall not exceed One
Hundred Twenty Million Dollars ($120,000,000) and (b) the cash portion of all
such charges shall not exceed the amount of Seventy Million Dollars
($70,000,000).



"SEC" shall mean the United States Securities and Exchange Commission, or any
governmental body or agency succeeding to any of its principal functions.



"Standard & Poor's" shall mean Standard & Poor's Ratings Group, a division of
The McGraw-Hill Companies, Inc., or any successor to such company.



"Subsidiary" of Borrower or any of its Subsidiaries shall mean (a) a corporation
more than fifty percent (50%) of the Voting Power of which is owned, directly or
indirectly, by Borrower or by one or more other subsidiaries of Borrower or by
Borrower and one or more subsidiaries of Borrower, (b) a partnership or limited
liability company of which Borrower, one or more other subsidiaries of Borrower
or Borrower and one or more subsidiaries of Borrower, directly or indirectly, is
a general partner or managing member, as the case may be, or otherwise has the
power to direct the policies, management and affairs thereof, or (c) any other
Person (other than a corporation) in which Borrower, one or more other
subsidiaries of Borrower or Borrower and one or more subsidiaries of Borrower,
directly or indirectly, has at least a majority interest in the Voting Power or
the power to direct the policies, management and affairs thereof.



"Swing Line" shall mean the credit facility established by Agent for Borrower in
accordance with subpart 2 of Section 2.1A hereof and subpart 2 of Section 2.1B
hereof.



"Swing Line Commitment" shall mean the commitment of Agent to make Swing Loans
to Borrower up to the maximum aggregate amount at any time outstanding of Fifty
Million Dollars ($50,000,000) in accordance with the terms and conditions of the
Swing Line.



"Swing Line Exposure" shall mean, at any time, the sum of (a) the Tranche A
Swing Line Exposure, and (b) the Tranche B Swing Line Exposure.



"Swing Line Note" shall mean the Swing Line Note executed and delivered pursuant
to subpart 2 of Section 2.1A hereof.



"Swing Loan" shall mean a Loan granted to Borrower by Agent under the Swing
Line.



"Swing Loan Maturity Date" shall mean, (a) with respect to any Swing Loan made
under subpart 2 of Section 2.1A hereof, the earlier of (i) thirty (30) days
after the date such Swing Loan is made, or (ii) the last day of the Commitment
Period applicable to the Tranche A Commitment, and (b) with respect to any Swing
Loan made under subpart 2 of Section 2.1B hereof, the earlier of (i) thirty (30)
days after the date such Swing Loan is made, or (ii) the last day of the
Commitment Period applicable to the Tranche B Commitment.



"Term Loan" shall mean the term loan to which the Tranche B Loans have been
converted on the Conversion Date pursuant to Section 2.1B hereof.



"Term Loan Maturity Date" shall mean May 10, 2003.



"Total Commitment Amount" shall mean the principal amount of Two Hundred
Fifty-Five Million Dollars ($255,000,000), or such lesser amount as shall be
determined pursuant to Section 2.6 hereof.



"Total Indebtedness" shall mean, at any time, on a Consolidated basis and in
accordance with GAAP, all Indebtedness of Borrower.



"Tranche A Commitment" shall mean the obligation hereunder, during the
applicable Commitment Period, of (a) each Bank to participate in the making of
Tranche A Loans up to the aggregate amount set forth opposite such Bank's name
under the column headed "Tranche A Commitment Amount" as set forth on Schedule 1
hereto (or such lesser amount as shall be determined pursuant to Section 2.6
hereof), and (b) Agent to make Swing Loans under subpart 2 of Section 2.1A
hereof pursuant to the Swing Line Commitment.



"Tranche A Exposure" shall mean, at any time, the sum of (a) the aggregate
principal amount of all Tranche A Loans outstanding, and (b) the Tranche A Swing
Line Exposure.



"Tranche A Loan" shall mean a Loan granted to Borrower by the Banks in
accordance with Section 2.1A hereof.



"Tranche A Note" shall mean a Tranche A Note executed and delivered pursuant to
Section 2.1A hereof.



"Tranche A Swing Line Exposure" shall mean, at any time, the aggregate principal
amount of Swing Loans outstanding under subpart 2 of Section 2.1A hereof.



"Tranche B Commitment" shall mean the obligation hereunder, during the
applicable Commitment Period, of (a) each Bank to participate in the making of
Tranche B Loans up to the aggregate amount set forth opposite such Bank's name
under the column headed "Tranche B Commitment Amount" as set forth on Schedule 1
hereto (or such lesser amount as shall be determined pursuant to Section 2.6
hereof), and (b) Agent to make Swing Loans under subpart 2 of Section 2.1B
hereof pursuant to the Swing Line Commitment.



"Tranche B Exposure" shall mean, at any time, the sum of (a) the aggregate
principal amount of all Tranche B Loans outstanding, and (b) the Tranche B Swing
Line Exposure.



"Tranche B Loan" shall mean a Loan granted to Borrower by the Banks in
accordance with subpart 1 of Section 2.1B hereof.



"Tranche B Note" shall mean a Tranche B Note executed and delivered pursuant to
Section 2.1B hereof.



"Tranche B Swing Line Exposure" shall mean, at any time, the aggregate principal
amount of Swing Loans outstanding under subpart 2 of Section 2.1B hereof.



"Usage Fee" shall have the meaning given to such term in Section 2.5(c) hereof.



"Voting Power" shall mean, with respect to any Person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such Person, and the
holding of a designated percentage of Voting Power of a Person means the
ownership of shares of capital stock, partnership interests, membership
interests or other interests of such Person sufficient to control exclusively
the election of that percentage of the members of the board of directors or
similar governing body of such Person.



"Welfare Plan" shall mean an ERISA Plan that is a "welfare plan" within the
meaning of ERISA Section 3 (l).



SECTION 1.2. Accounting Terms. Any accounting term not specifically defined in
this Article I shall have the meaning ascribed thereto by GAAP; provided,
however, that if Borrower notifies Agent that Borrower requests an amendment to
any provision of Article V hereof to eliminate the effect of any change in GAAP
occurring after the Closing Date or in the application thereof to such provision
(or if Agent notifies Borrower that the Required Banks request an amendment to
any such provision hereof for such purpose), regardless of whether any such
notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision shall have been
amended in accordance with the requirements of this Agreement.



SECTION 1.3. Terms Generally. The foregoing definitions shall be applicable to
the singular and plurals of the foregoing defined terms.





ARTICLE II. AMOUNT AND TERMS OF CREDIT



SECTION 2.1. Amount and Nature of Credit. Subject to the terms and conditions of
this Agreement, each Bank shall participate, to the extent hereinafter provided,
in making Loans to Borrower in such aggregate amount as Borrower shall request
pursuant to the Commitment; provided, however, that in no event shall the
aggregate principal amount of all Loans outstanding under this Agreement be in
excess of the Total Commitment Amount.



Each Bank, for itself and not one for any other, agrees to participate in Loans
made hereunder during the Commitment Period on such basis that immediately after
the completion of any borrowing by Borrower, (a) the aggregate principal amount
then outstanding on the Notes (other than the Swing Line Note) issued to such
Bank shall not be in excess of the Maximum Amount for such Bank, and (b) the
aggregate principal amount outstanding on the Notes (other than the Swing Line
Note) issued to such Bank shall represent that percentage of the aggregate
principal amount then outstanding on all Notes (including the Notes held by such
Bank) that is such Bank's Commitment Percentage.



Each borrowing (other than Swing Loans) from the Banks hereunder shall be made
pro rata according to the respective Commitment Percentages of the Banks. The
Loans may be made as Tranche A Loans, Swing Loans and Tranche B Loans, and
Tranche B Loans may be converted to a Term Loan as follows:



A. Tranche A Commitment.



1. Tranche A Loans.



Subject to the terms and conditions of this Agreement, during the applicable
Commitment Period, the Banks shall make a Tranche A Loan or Tranche A Loans to
Borrower in such amount or amounts as Borrower may from time to time request,
but not exceeding in aggregate principal amount at any time outstanding
hereunder the Maximum Tranche A Amount, when such Tranche A Loans are combined
with the Tranche A Swing Line Exposure. Borrower shall have the option, subject
to the terms and conditions set forth herein, to borrow Tranche A Loans,
maturing on the last day of the applicable Commitment Period, by means of any
combination of (a) Base Rate Loans, or (b) LIBOR Loans.



Borrower shall pay interest on the unpaid principal amount of Base Rate Loans
outstanding from time to time from the date thereof until paid at the Base Rate
from time to time in effect. Interest on such Base Rate Loans shall be payable,
commencing June 30, 2001, and on the last day of each succeeding September,
December, March and June thereafter and at the maturity thereof.



Borrower shall pay interest on the unpaid principal amount of each LIBOR Loan
outstanding from time to time, fixed in advance on the first day of the Interest
Period applicable thereto through the last day of the Interest Period applicable
thereto (but subject to changes in the Applicable Margin), at the Derived LIBOR
Rate. Interest on such LIBOR Loans shall be payable on each Interest Adjustment
Date (provided that, if an Interest Period exceeds three (3) months, the
interest must be paid every three (3) months, commencing three (3) months from
the beginning of such Interest Period).



At the request of Borrower to Agent, subject to the notice and other provisions
of Section 2.2 hereof, the Banks shall convert Base Rate Loans to LIBOR Loans at
any time and shall convert LIBOR Loans to Base Rate Loans on any Interest
Adjustment Date.



The obligation of Borrower to repay the Base Rate Loans and LIBOR Loans made by
each Bank pursuant to this Section 2.1A and to pay interest thereon shall be
evidenced by a Tranche A Note of Borrower in the form of Exhibit A hereto,
payable to the order of such Bank in the principal amount of its Tranche A
Commitment, or, if less, the aggregate unpaid principal amount of Tranche A
Loans made hereunder by such Bank. Subject to the provisions of this Agreement,
Borrower shall be entitled under this subpart 1 of Section 2.1A to borrow funds,
repay the same in whole or in part and re-borrow hereunder at any time and from
time to time during the applicable Commitment Period.



2. Swing Loans under Tranche A Commitment.



Subject to the terms and conditions of this Agreement, during the Commitment
Period applicable to the Tranche A Commitment, Agent shall make a Swing Loan or
Swing Loans to Borrower in such amount or amounts as Borrower may from time to
time request; provided that Borrower shall not request any Swing Loan hereunder
if, after giving effect thereto, either (a) the Tranche A Exposure would exceed
the Maximum Tranche A Amount, or (b) the Swing Line Exposure would exceed the
Swing Line Commitment. Each Swing Loan shall be due and payable on the Swing
Loan Maturity Date applicable thereto.



Borrower shall pay interest, for the sole benefit of Agent (and any Bank that
has purchased a participation in such Swing Loan), on the unpaid principal
amount of each Swing Loan outstanding from time to time from the date thereof
until paid at the Derived Swing Loan Rate applicable to such Swing Loan.
Interest on each Swing Loan shall be payable on the Swing Loan Maturity Date
applicable thereto. Each Swing Loan shall bear interest for a minimum of one (1)
day.



The obligation of Borrower to repay the Swing Loans and to pay interest thereon
shall be evidenced by a Swing Line Note of Borrower substantially in the form of
Exhibit C hereto, and payable to the order of Agent in the principal amount of
the Swing Line Commitment, or, if less, the aggregate unpaid principal amount of
Swing Loans made hereunder by Agent. Subject to the provisions of this
Agreement, Borrower shall be entitled under this subpart 2 of Section 2.1A to
borrow funds, repay the same in whole or in part and reborrow hereunder at any
time and from time to time during the Commitment Period applicable to the
Tranche A Commitment.



If Agent so elects, by giving notice to Borrower and the Banks, Borrower agrees
that Agent shall have the right, in its sole discretion, to require that any
Swing Loan made pursuant to this subpart 2 of Section 2.1A be refinanced as a
Tranche A Loan. Such Tranche A Loan shall be a Base Rate Loan unless and until
converted by Borrower to a LIBOR Loan pursuant to subpart 1 of this Section 2.1A
and Section 2.2 hereof. Upon receipt of such notice by Borrower, Borrower shall
be deemed, on such day, to have requested a Tranche A Loan in the principal
amount of the Swing Loan in accordance with subpart 1 of this Section 2.1A and
Section 2.2 hereof. Each Bank agrees to make a Tranche A Loan on the date of
such notice, subject to no conditions precedent whatsoever. Each Bank
acknowledges and agrees that such Bank's obligation to make a Tranche A Loan
pursuant to subpart 1 of this Section 2.1A when required by this subpart 2 of
Section 2.1A is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including, without limitation, the occurrence and
continuance of a Default or Event of Default, and that its payment to Agent, for
the account of Agent, of the proceeds of such Tranche A Loan shall be made
without any offset, abatement, recoupment, counterclaim, withholding or
reduction whatsoever and whether or not such Bank's Tranche A Commitment shall
have been reduced or terminated. Borrower irrevocably authorizes and instructs
Agent to apply the proceeds of any borrowing pursuant to this paragraph to repay
in full such Swing Loan.



If, for any reason, Agent is unable to or, in the opinion of Agent, it is
impracticable to, convert any Swing Loan to a Tranche A Loan pursuant to the
preceding paragraph, then on any day that a Swing Loan is outstanding (whether
before or after the maturity thereof), Agent shall have the right to request
that each Bank purchase a participation in such Swing Loan, and Agent shall
promptly notify each Bank thereof (by facsimile or telephone, confirmed in
writing). Upon such notice, but without further action, Agent hereby agrees to
grant to each Bank, and each Bank hereby agrees to acquire from Agent, an
undivided participation interest in such Swing Loan in an amount equal to such
Bank's Commitment Percentage of the aggregate principal amount of such Swing
Loan. In consideration and in furtherance of the foregoing, each Bank hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to Agent, for its sole account, such Bank's ratable share of such Swing
Loan (determined in accordance with such Bank's Commitment Percentage). Each
Bank acknowledges and agrees that its obligation to acquire participations in
Swing Loans pursuant to this subpart 2 of Section 2.1A is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, the occurrence and continuance of a Default or an
Event of Default, and that each such payment shall be made without any offset,
abatement, recoupment, counterclaim, withholding or reduction whatsoever and
whether or not such Bank's Tranche A Commitment shall have been reduced or
terminated. Each Bank shall comply with its obligation under this subpart 2 of
Section 2.1A by wire transfer of immediately available funds, in the same manner
as provided in Section 2.2 hereof with respect to Tranche A Loans to be made by
such Bank.



B. Tranche B Commitment.



1. Tranche B Loans.



Subject to the terms and conditions of this Agreement, during the applicable
Commitment Period, the Banks shall make a Tranche B Loan or Tranche B Loans to
Borrower in such amount or amounts as Borrower may from time to time request,
but not exceeding in aggregate principal amount at any time outstanding
hereunder the Maximum Tranche B Amount, when such Tranche B Loans are combined
with the Tranche B Swing Line Exposure. Borrower shall have the option, subject
to the terms and conditions set forth herein, to borrow Tranche B Loans,
maturing on the last day of the applicable Commitment Period, by means of any
combination of (a) Base Rate Loans or (b) LIBOR Loans.



Borrower shall pay interest on the unpaid principal amount of Base Rate Loans
outstanding from time to time from the date thereof until paid at the Base Rate
from time to time in effect. Interest on such Base Rate Loans shall be payable,
commencing June 30, 2001, and on the last day of each succeeding September,
December, March and June thereafter and at the maturity thereof.



Borrower shall pay interest on the unpaid principal amount of each LIBOR Loan
outstanding from time to time, fixed in advance on the first day of the Interest
Period applicable thereto through the last day of the Interest Period applicable
thereto (but subject to changes in the Applicable Margin), at the Derived LIBOR
Rate. Interest on such LIBOR Loans shall be payable on each Interest Adjustment
Date (provided that, if an Interest Period exceeds three (3) months, the
interest must be paid every three (3) months, commencing three (3) months from
the beginning of such Interest Period).



At the request of Borrower to Agent, subject to the notice and other provisions
of Section 2.2 hereof, the Banks shall convert Base Rate Loans to LIBOR Loans at
any time and shall convert LIBOR Loans to Base Rate Loans on any Interest
Adjustment Date.



The obligation of Borrower to repay the Base Rate Loans and LIBOR Loans made by
each Bank pursuant to this Section 2.1B and to pay interest thereon shall be
evidenced by a Tranche B Note of Borrower in the form of Exhibit B hereto,
payable to the order of such Bank in the principal amount of its Tranche B
Commitment, or, if less, the aggregate unpaid principal amount of Tranche B
Loans made hereunder by such Bank. Subject to the provisions of this Agreement,
Borrower shall be entitled under this Section 2.1B to borrow funds, repay the
same in whole or in part and re-borrow hereunder at any time and from time to
time during the applicable Commitment Period.



2. Swing Loans under Tranche B Commitment.



Subject to the terms and conditions of this Agreement, during the Commitment
Period applicable to the Tranche B Commitment, Agent shall make a Swing Loan or
Swing Loans to Borrower in such amount or amounts as Borrower may from time to
time request; provided that Borrower shall not request any Swing Loan hereunder
if, after giving effect thereto, either (a) the Tranche B Exposure would exceed
the Maximum Tranche B Amount, or (b) the Swing Line Exposure would exceed the
Swing Line Commitment.



Each Swing Loan made under this subpart 2 of Section 2.1B shall be payable in
accordance with the terms applicable to Swing Loans under subpart 2 of Section
2.1A and shall be evidenced by the Swing Line Note. Agent shall have the same
rights to require participation from the Banks with respect to Swing Loans made
pursuant to this subpart 2 of Section 2.1B as are applicable to Swing Loans
under subpart 2 of Section 2.1A hereof.



If Agent so elects, by giving notice to Borrower and the Banks, Borrower agrees
that Agent shall have the right, in its sole discretion, to require that any
Swing Loan made pursuant to this subpart 2 of Section 2.1B be refinanced as a
Tranche B Loan. Such Tranche B Loan shall be a Base Rate Loan unless and until
converted by Borrower to a LIBOR Loan pursuant to subpart 1 of this Section 2.1B
and Section 2.2 hereof. Upon receipt of such notice by Borrower, Borrower shall
be deemed, on such day, to have requested a Tranche B Loan in the principal
amount of the Swing Loan in accordance with subpart 1 of this Section 2.1B and
Section 2.2 hereof. Each Bank agrees to make a Tranche B Loan on the date of
such notice, subject to no conditions precedent whatsoever. Each Bank
acknowledges and agrees that such Bank's obligation to make a Tranche B Loan
pursuant to subpart 1 of this Section 2.1B when required by this subpart 2 of
Section 2.1B is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including, without limitation, the occurrence and
continuance of a Default or Event of Default, and that its payment to Agent, for
the account of Agent, of the proceeds of such Tranche B Loan shall be made
without any offset, abatement, recoupment, counterclaim, withholding or
reduction whatsoever and whether or not such Bank's Tranche B Commitment shall
have been reduced or terminated. Borrower irrevocably authorizes and instructs
Agent to apply the proceeds of any borrowing pursuant to this paragraph to repay
in full such Swing Loan.



3. Conversion of Tranche B Loans.



At the request of Borrower, by the delivery to Agent and the Banks at least
three (3) days prior to the Conversion Date of a Request for Conversion, and
provided that no Default or Event of Default shall exist hereunder, all Tranche
B Loans outstanding on the Conversion Date shall be converted into a Term Loan
in the aggregate principal amount of such Tranche B Loans. On and after the
Conversion Date, Tranche B Loans shall no longer be available hereunder and the
Tranche B Commitment shall be automatically terminated. The Term Loan shall be
payable in full on the Term Loan Maturity Date. The obligation of Borrower to
pay the Term Loan shall be evidenced by the Tranche B Notes.



Borrower shall notify Agent, prior to the Conversion Date (in accordance with
the notice provisions of Section 2.2 hereof), whether the Term Loan will be a
Base Rate Loan or a LIBOR Loan. The Term Loan may be a mixture of a Base Rate
Loan and LIBOR Loans. The Banks, at the request of Borrower to Agent, subject to
the applicable notice and other provisions of Section 2.2 hereof, shall convert
a Base Rate Loan to a LIBOR Loan at any time and shall convert a LIBOR Loan to a
Base Rate Loan on any Interest Adjustment Date.



With respect to any portion of the Term Loan that is a Base Rate Loan, Borrower
shall pay interest on the unpaid principal amount thereof outstanding from time
to time from the date thereof until paid, commencing on the last day of the
calendar quarter in which the Conversion Date occurred, and on the last day of
each succeeding calendar quarter thereafter and at the maturity thereof, at the
Base Rate from time to time in effect.



With respect to any portion of the Term Loan that is a LIBOR Loan, Borrower
shall pay interest on the unpaid principal amount of each LIBOR Loan outstanding
from time to time, fixed in advance on the first day of the Interest Period
applicable thereto through the last day of the Interest Period applicable
thereto (but subject to changes in the Applicable Margin), at the Derived LIBOR
Rate. Interest on such LIBOR Loan shall be payable on each Interest Adjustment
Date (provided that, if an Interest Period exceeds three (3) months, the
interest must be paid every three (3) months, commencing three (3) months from
the beginning of such Interest Period).



SECTION 2.2. Conditions To Loans. The obligation of the Banks to make, continue
or convert any Loan, and of Agent to make any Swing Loan, is conditioned, in the
case of each borrowing, conversion or continuation hereunder, upon:



(a) all conditions precedent as listed in Article IV hereof shall have been
satisfied;



(b) with respect to Base Rate Loans, receipt by Agent of a Notice of Loan, such
notice to be received by 11:00 A.M. (Cleveland, Ohio time) on the proposed date
of borrowing or conversion, and, with respect to LIBOR Loans, by 11:00 A.M.
(Cleveland, Ohio time) three (3) Business Days prior to the proposed date of
borrowing, conversion or continuation. Agent shall notify each Bank of the date,
amount and initial Interest Period (if applicable) promptly upon the receipt of
such notice, and, in any event, by 2:00 P.M. (Cleveland, Ohio time) on the date
such notice is received. On the date such Loan is to be made, each Bank shall
provide Agent, not later than 3:00 P.M. (Cleveland, Ohio time), with the amount
in federal or other immediately available funds, required of it. If Agent elects
to advance the proceeds of such Loan prior to receiving funds from such Bank,
Agent shall have the right, upon prior notice to Borrower, to debit any account
of Borrower or otherwise receive from Borrower, on demand, such amount, in the
event that such Bank fails to reimburse Agent in accordance with this
subsection. Agent shall also have the right to receive interest from such Bank
at the Federal Funds Effective Rate in the event that such Bank shall fail to
provide its portion of the Loan on the date requested and Agent elects to
provide such funds;



(c) with respect to Swing Loans, receipt by Agent of a Notice of Loan, such
notice to be received by 11:00 A.M. (Cleveland, Ohio time) on the proposed date
of borrowing;



(d) Borrower's request for (i) a Base Rate Loan shall be in an amount of not
less than Five Million Dollars ($5,000,000), increased by increments of One
Million Dollars ($1,000,000); (ii) a LIBOR Loan shall be in an amount of not
less than Five Million Dollars ($5,000,000), increased by increments of One
Million Dollars ($1,000,000); and (iii) a Swing Loan shall be in an amount not
less than One Million Dollars ($1,000,000);



(e) the fact that no Default or Event of Default shall then exist or immediately
after the making, conversion or continuation of the Loan would exist; and



(f) the fact that each of the representations and warranties contained in
Article VI hereof shall be true and correct in all material respects with the
same force and effect as if made on and as of the date of the making,
conversion, or continuation of such Loan, except to the extent that any thereof
expressly relate to an earlier specified date, in which case such
representations and warranties shall have been true and correct in all material
respects as of the date when made.



Each request by Borrower for the making, conversion or continuation of a Loan
hereunder shall be deemed to be a representation and warranty by Borrower as of
the date of such request as to the facts specified in (e) and (f) above.



Each request for a LIBOR Loan shall be irrevocable and binding on Borrower and
Borrower shall indemnify Agent and the Banks against any loss or expense
incurred by Agent or the Banks as a result of any failure by Borrower to
consummate such transaction including, without limitation, any loss (including
loss of anticipated profits) or expense incurred by reason of liquidation or
re-employment of deposits or other funds acquired by the Banks to fund such
LIBOR Loan. A certificate as to the amount of such loss or expense submitted by
the Banks to Borrower shall be conclusive and binding for all purposes, absent
manifest error.



SECTION 2.3. Payment on Notes, Etc.



(a) Payments. All payments described in this Agreement shall be remitted to
Agent at its main office for the account of the Banks not later than 11:00 A.M.
(Cleveland, Ohio time) on the due date thereof in immediately available funds
without setoff, counterclaim or other deduction. Any such payments received by
Agent after 11:00 A.M. (Cleveland, Ohio time) shall be deemed to have been made
and received on the next following Business Day.



(b) Payments Net of Taxes. All payments under this Agreement or any other Loan
Document by Borrower or any other Obligor shall be made absolutely net of,
without deduction or offset for, and altogether free and clear of, any and all
present and future taxes, levies, deductions, charges and withholdings and all
liabilities with respect thereto, under the laws of the United States of America
or any foreign jurisdiction (or any state or political subdivision thereof),
excluding income and franchise taxes imposed on any Bank (and withholding
relating thereto) under the laws of the United States of America or any foreign
jurisdiction (or any state or political subdivision thereof). If Borrower or
other Obligor is compelled by law to deduct any such taxes or levies (other than
such excluded taxes) or to make any such other deductions, charges or
withholdings, then Borrower or such Obligor, as the case may be, shall pay such
additional amounts as may be necessary in order that the net payments after such
deduction, and after giving effect to any United States or foreign jurisdiction
(or any state or political subdivision thereof) income taxes required to be paid
by the Banks in respect of such additional amounts, shall equal the amount of
interest provided in Section 2.1 hereof for each Loan plus any principal then
due.



(c) Payments to Banks. Upon Agent's receipt of payments hereunder, Agent shall
immediately distribute to each Bank its ratable share, if any, of the amount of
principal, interest, and facility and other fees received by it for the account
of such Bank. Payments received by Agent shall be delivered to the Banks in
immediately available funds. Each Bank shall record any principal, interest or
other payment, the principal amounts of Base Rate Loans and LIBOR Loans, all
prepayments and the applicable dates, including Interest Periods, with respect
to the Loans made, and payments received by such Bank, by such method as such
Bank may generally employ; provided, however, that failure to make any such
entry shall in no way detract from the obligations of Borrower under the Notes.
The aggregate unpaid amount of Loans, types of Loans, Interest Periods and
similar information with respect to such Loans set forth on the records of Agent
shall be rebuttably presumptive evidence with respect to such information,
including the amounts of principal and interest owing and unpaid on each Note.



(d) Timing of Payments. Whenever any payment to be made hereunder, including,
without limitation, any payment to be made on any Note, shall be stated to be
due on a day that is not a Business Day, such payment shall be made on the next
succeeding Business Day and such extension of time shall in each case be
included in the computation of the interest payable on such Note; provided,
however, that, with respect to any LIBOR Loan, if the next succeeding Business
Day falls in the succeeding calendar month, such payment shall be made on the
preceding Business Day and the relevant Interest Period shall be adjusted
accordingly.



SECTION 2.4. Prepayment.



(a) Right to Prepay.



(i) Borrower shall have the right, at any time or from time to time, to prepay,
on a pro rata basis for all of the Banks, all or any part of the principal
amount of the Tranche A Notes or Tranche B Notes then outstanding, as designated
by Borrower, plus interest accrued on the amount so prepaid to the date of such
prepayment; and



(ii) Borrower shall have the right, at any time or from time to time, to prepay,
for the benefit of Agent (and any Bank that has purchased a participation in
such Swing Loan), all or any part of the principal amount of the Swing Loans
then outstanding, as designated by Borrower, plus interest accrued on the amount
so prepaid to the date of such prepayment.



(b) Prepayment Fees.



(i) Prepayments of Base Rate Loans shall be without any premium or penalty;



(ii) In any case of prepayment of a LIBOR Loan, Borrower agrees that if the
reinvestment rate, as quoted by the money desk of Agent (the "Reinvestment
Rate"), shall be lower than the LIBOR Rate applicable to the LIBOR Loan that is
intended to be prepaid (hereinafter, "Last LIBOR"), then Borrower shall, upon
written notice from Agent, promptly pay to Agent, for the account of each Bank,
in immediately available funds, a prepayment fee equal to the product of (A) a
rate (the "Prepayment Rate") which shall be equal to the difference between the
Last LIBOR and the Reinvestment Rate, times (B) the prepayment principal amount
of the LIBOR Loan that is to be prepaid, times (C) (1) the number of days
remaining in the Interest Period of the LIBOR Loan that is to be prepaid divided
by (2) three hundred sixty (360). In addition, Borrower shall immediately pay
directly to Agent, for the account of the Banks, the amount of any additional
costs or expenses (including, without limitation, cost of telex, wires, or
cables) incurred by Agent or the Banks in connection with the prepayment, upon
Borrower's receipt of a written statement from Agent; and



(iii) In the case of prepayment of a Swing Loan, Borrower agrees to pay to
Agent, on demand, for any resulting loss, cost or expense of Agent as a result
thereof, including, without limitation, any loss incurred in obtaining,
liquidating or employing deposits.



(c) Notice of Prepayment. Borrower shall give Agent written notice of prepayment
of any Base Rate Loan by not later than 11:00 A.M. (Cleveland, Ohio time) one
(1) Business Day prior to the Business Day on which such prepayment is to be
made and written notice of the prepayment of any LIBOR Loan not later than 1:00
P.M. (Cleveland, Ohio time) three (3) Business Days prior to the Business Day on
which such prepayment is to be made.



(d) Minimum Amount. Each prepayment of a LIBOR Loan by Borrower shall be in the
aggregate principal amount of not less than Five Million Dollars ($5,000,000),
except in the case of a mandatory prepayment in connection with Section 2.8(a)
hereof or Article III hereof.



SECTION 2.5. Facility; Usage and Other Fees.



(a) Borrower shall pay to Agent, for the ratable account of the Banks, as a
consideration for the Tranche A Commitment hereunder, a facility fee from the
Closing Date to and including the last day of the applicable Commitment Period,
payable quarterly, at a rate per annum equal to (i) the Applicable Facility Fee
Rate in effect on the date that such facility fee is due, times (ii) the highest
Maximum Tranche A Amount during such quarter. The facility fee with respect to
the Tranche A Commitment shall be payable in arrears, on June 30, 2001 and on
the last day of each succeeding September, December, March and June thereafter,
and on the last day of the applicable Commitment Period.



(b) Borrower shall pay to Agent, for the ratable account of the Banks, as a
consideration for the Tranche B Commitment hereunder, a facility fee from the
Closing Date to and including the last day of the applicable Commitment Period,
payable quarterly, at a rate per annum equal to (i) the Applicable Facility Fee
Rate in effect on the date that such facility fee is due, times (ii) the highest
Maximum Tranche B Amount during such quarter. The facility fee with respect to
the Tranche B Commitment shall be payable in arrears, on June 30, 2001 and on
the last day of each succeeding September, December, March and June thereafter,
and on the last day of the applicable Commitment Period.



(c) Borrower shall pay to Agent, for the ratable benefit of the Banks, a usage
fee (the "Usage Fee"), for each day on which the Credit Exposure exceeds an
amount equal to one-fourth (1/4th) of the Total Commitment Amount in effect on
such day, at a rate per annum equal to (i) the Applicable Usage Fee Rate in
effect on such day, times (ii) the Credit Exposure on such day. The Usage Fee
shall be payable quarterly in arrears, commencing on June 30, 2001, and on the
last day of each succeeding September, December, March and June thereafter, and
on the last day of the Commitment Period applicable to the Tranche A Commitment.



(d) Borrower shall pay to Agent, for its sole benefit, the fees set forth in the
Agent Fee Letter.



SECTION 2.6. Reduction of Commitment.



(a) Borrower may at any time or from time to time permanently reduce in whole or
ratably in part the Tranche A Commitment to an amount not less than the then
existing Tranche A Exposure by giving Agent not fewer than three (3) Business
Days' notice of such reduction, provided that any such partial reduction shall
be in an aggregate amount, for all of the Banks, of not less than Five Million
Dollars ($5,000,000), increased by increments of One Million Dollars
($1,000,000). Agent shall promptly notify each Bank of the date of each such
reduction and such Bank's proportionate share thereof. After each such
reduction, the facility fees payable hereunder shall be calculated upon the
Tranche A Commitment as so reduced. If Borrower reduces in whole the Tranche A
Commitment, on the effective date of such reduction (Borrower having prepaid in
full the unpaid principal balance, if any, of the Tranche A Notes and the
Tranche A Swing Line Exposure, together with all interest and facility and other
fees accrued and unpaid), all of the Tranche A Notes shall be delivered to Agent
marked "Canceled" and Agent shall redeliver such Tranche A Notes to Borrower.
Any partial reduction in the Tranche A Commitment shall be effective during the
remainder of the applicable Commitment Period.



(b) Borrower may at any time or from time to time permanently reduce in whole or
ratably in part the Tranche B Commitment to an amount not less than the then
existing Tranche B Exposure by giving Agent not fewer than three (3) Business
Days' notice of such reduction, provided that any such partial reduction shall
be in an aggregate amount, for all of the Banks, of not less than Five Million
Dollars ($5,000,000), increased by increments of One Million Dollars
($1,000,000). Agent shall promptly notify each Bank of the date of each such
reduction and such Bank's proportionate share thereof. After each such
reduction, the facility fees payable hereunder shall be calculated upon the
Tranche B Commitment as so reduced. If Borrower reduces in whole the Tranche B
Commitment, on the effective date of such reduction (Borrower having prepaid in
full the unpaid principal balance, if any, of the Tranche B Notes and the
Tranche B Swing Line Exposure, together with all interest and facility and other
fees accrued and unpaid; and provided no Tranche B Loan has been converted to a
Term Loan), all of the Tranche B Notes shall be delivered to Agent marked
"Canceled" and Agent shall redeliver such Tranche B Notes to Borrower. Any
partial reduction in the Tranche B Commitment shall be effective during the
remainder of the applicable Commitment Period.



SECTION 2.7. Computation of Interest and Fees; Default Rate. With the exception
of Base Rate Loans, interest on Loans and facility and other fees and charges
hereunder shall be computed on the basis of a year having three hundred sixty
(360) days and calculated for the actual number of days elapsed. With respect to
Base Rate Loans, interest shall be computed on the basis of a year having three
hundred sixty-five (365) days or three hundred sixty-six (366) days, as the case
may be, and calculated for the actual number of days elapsed. Anything herein to
the contrary notwithstanding, if an Event of Default shall occur hereunder, at
the option of Agent or the Required Banks, the principal of each Note and the
unpaid interest thereon shall bear interest, until paid, at the Default Rate. In
no event shall the rate of interest hereunder exceed the maximum rate allowable
by law.



SECTION 2.8. Mandatory Payment.



(a) If, at any time, the Credit Exposure shall exceed the Total Commitment
Amount, Borrower shall, as promptly as practicable, but in no event later than
the next Business Day, prepay an aggregate principal amount of Loans sufficient
to bring the aggregate outstanding principal amount of all such Loans within the
Total Commitment Amount.



(b) If, at any time, the Tranche A Exposure shall exceed the Maximum Tranche A
Amount, Borrower shall, as promptly as practicable, but in no event later than
the next Business Day, prepay an aggregate principal amount of Tranche A Loans
sufficient to bring the aggregate outstanding principal amount of all such
Tranche A Loans within the Maximum Tranche A Amount.



(c) If, at any time, the Tranche B Exposure shall exceed the Maximum Tranche B
Amount, Borrower shall, as promptly as practicable, but in no event later than
the next Business Day, prepay an aggregate principal amount of the Tranche B
Loans sufficient to bring the aggregate outstanding principal amount of all such
Tranche B Loans within the Maximum Tranche B Amount.



(d) Any prepayment of a LIBOR Loan pursuant to this Section 2.8 shall be subject
to the prepayment fees set forth in Section 2.4 hereof and, if applicable,
Article III hereof.



SECTION 2.9. Extension of Commitment. Contemporaneously with the delivery of the
financial statements required pursuant to Section 5.3(b) hereof (commencing with
the financial statements for Borrower's fiscal year ending December 31, 2001),
Borrower may deliver a Request for Extension, requesting that the Banks extend
the maturity of either the Tranche A Commitment or the Tranche B Commitment, or
both, for an additional year. Each such extension shall require the unanimous
written consent of all of the Banks and shall be upon such terms and conditions
as may be agreed to by Agent, Borrower and the Banks. Borrower shall pay any
attorneys' fees or other expenses of Agent in connection with the documentation
of any such extension, as well as such other fees as may be agreed upon between
Borrower and Agent.





ARTICLE III. ADDITIONAL PROVISIONS RELATING TO LIBOR

LOANS; INCREASED CAPITAL; TAXES.



SECTION 3.1. Reserves or Deposit Requirements, Etc. If, at any time, any law,
treaty or regulation (including, without limitation, Regulation D of the Board
of Governors of the Federal Reserve System) or the interpretation thereof by any
governmental authority charged with the administration thereof or any central
bank or other fiscal, monetary or other authority shall impose (whether or not
having the force of law), modify or deem applicable any reserve or special
deposit requirement (other than reserves included in the Eurocurency Reserve
Percentage, the effect of which is reflected in the interest rate(s) of the
LIBOR Loan(s) in question) against assets held by, or deposits in or for the
amount of any LIBOR Loan by, any Bank, and the result of the foregoing is to
increase the cost (whether by incurring a cost or adding to a cost) to such Bank
of making or maintaining hereunder such LIBOR Loan or to reduce the amount of
principal or interest received by such Bank with respect to such LIBOR Loan,
then, upon demand by such Bank, Borrower shall pay to such Bank from time to
time on Interest Adjustment Dates with respect to such LIBOR Loan, as additional
consideration hereunder, additional amounts sufficient to fully compensate and
indemnify such Bank for such increased cost or reduced amount, assuming (which
assumption such Bank need not corroborate) such additional cost or reduced
amount was allocable to such LIBOR Loan. A certificate as to the increased cost
or reduced amount as a result of any event mentioned in this Section 3.1,
setting forth the calculations therefor, shall be promptly submitted by such
Bank to Borrower and shall, in the absence of manifest error, be conclusive and
binding as to the amount thereof. Notwithstanding any other provision of this
Agreement, after any such demand for compensation by any Bank, Borrower, upon at
least three (3) Business Days' prior written notice to such Bank through Agent,
may prepay any affected LIBOR Loan in full or convert such LIBOR Loan to a Base
Rate Loan regardless of the Interest Period thereof. Any such prepayment or
conversion shall be subject to the prepayment fees set forth in Section 2.4
hereof. Each Bank shall notify Borrower as promptly as practicable (with a copy
thereof delivered to Agent) of the existence of any event that will likely
require the payment by Borrower of any such additional amount under this
Section.



SECTION 3.2. Tax Law, Etc. In the event that by reason of any law, regulation or
requirement or in the interpretation thereof by an official authority, or the
imposition of any requirement of any central bank whether or not having the
force of law, any Bank shall, with respect to this Agreement or any transaction
under this Agreement, be subjected to any tax, levy, impost, charge, fee, duty,
deduction or withholding of any kind whatsoever (other than any tax imposed upon
the total net income of such Bank) and if any such measures or any other similar
measure shall result in an increase in the cost to such Bank of making or
maintaining any LIBOR Loan or in a reduction in the amount of principal,
interest or commitment fee receivable by such Bank in respect thereof, then such
Bank shall promptly notify Borrower stating the reasons therefor. Borrower shall
thereafter pay to such Bank, upon demand from time to time on Interest
Adjustment Dates with respect to such LIBOR Loan, as additional consideration
hereunder, such additional amounts as shall fully compensate such Bank for such
increased cost or reduced amount. A certificate as to any such increased cost or
reduced amount, setting forth the calculations therefor, shall be submitted by
such Bank to Borrower and shall, in the absence of manifest error, be conclusive
and binding as to the amount thereof.



If any Bank receives such additional consideration from Borrower pursuant to
this Section 3.2, such Bank shall use reasonable efforts to obtain the benefits
of any refund, deduction or credit for any taxes or other amounts on account of
which such additional consideration has been paid and shall reimburse Borrower
to the extent, but only to the extent, that such Bank shall receive a refund of
such taxes or other amounts together with any interest thereon or an effective
net reduction in taxes or other governmental charges (including any taxes
imposed on or measured by the total net income of such Bank) of the United
States or any state or subdivision thereof by virtue of any such deduction or
credit, after first giving effect to all other deductions and credits otherwise
available to such Bank. If, at the time any audit of such Bank's income tax
return is completed, such Bank determines, based on such audit, that it was not
entitled to the full amount of any refund reimbursed to Borrower as aforesaid or
that its net income taxes are not reduced by a credit or deduction for the full
amount of taxes reimbursed to Borrower as aforesaid, Borrower, upon demand of
such Bank, shall promptly pay to such Bank the amount so refunded to which such
Bank was not so entitled, or the amount by which the net income taxes of such
Bank were not so reduced, as the case may be.



Notwithstanding any other provision of this Agreement, after any such demand for
compensation by any Bank, Borrower, upon at least three (3) Business Days' prior
written notice to such Bank through Agent, may prepay any affected LIBOR Loan in
full or convert such LIBOR Loan to a Base Rate Loan regardless of the Interest
Period of any thereof. Any such prepayment or conversion shall be subject to the
prepayment fees set forth in Section 2.4 hereof.



SECTION 3.3. Eurodollar Deposits Unavailable or Interest Rate Unascertainable.
In respect of any LIBOR Loan, in the event that Agent shall have determined that
dollar deposits of the relevant amount for the relevant Interest Period for such
LIBOR Loan are not available to Agent in the applicable eurodollar market, or
that, by reason of circumstances affecting such market, adequate and reasonable
means do not exist for ascertaining the applicable LIBOR Rate applicable to such
Interest Period, as the case may be, Agent shall promptly give notice of such
determination to Borrower and (a) any notice of a new LIBOR Loan (or conversion
of an existing Base Rate Loan to a LIBOR Loan) previously given by Borrower and
not yet borrowed (or converted, as the case may be) shall be deemed a notice to
make a Base Rate Loan, and (b) Borrower shall be obligated either to prepay, or
to convert to a Base Rate Loan, any outstanding LIBOR Loan on the last day of
the then current Interest Period with respect thereto.



SECTION 3.4. Indemnity. Without prejudice to any other provisions of this
Article III, Borrower hereby agrees to indemnify each Bank against any loss or
expense that such Bank may sustain or incur as a consequence of any default by
Borrower in payment when due of any amount hereunder in respect of any LIBOR
Loan, including, but not limited to, any loss of profit, premium or penalty
incurred by such Bank in respect of funds borrowed by it for the purpose of
making or maintaining such LIBOR Loan, as determined by such Bank in the
exercise of its sole but reasonable discretion. A certificate as to any such
loss or expense shall be promptly submitted by such Bank to Borrower and shall,
in the absence of manifest error, be conclusive and binding as to the amount
thereof.



SECTION 3.5. Changes In Law Rendering LIBOR Loans Unlawful. If, at any time, any
new law, treaty or regulation, or any change in any existing law, treaty or
regulation, or any interpretation thereof by any governmental or other
regulatory authority charged with the administration thereof, shall make it
unlawful for any Bank to fund any LIBOR Loan that it is committed to make
hereunder with moneys obtained in the eurodollar market, the commitment of such
Bank to fund such LIBOR Loan shall, upon the happening of such event, forthwith
be suspended for the duration of such illegality, and such Bank shall by written
notice to Borrower and Agent declare that its commitment with respect to such
LIBOR Loan has been so suspended and, if and when such illegality ceases to
exist, such suspension shall cease and such Bank shall similarly notify Borrower
and Agent. If any such change shall make it unlawful for any Bank to continue in
effect the funding in the applicable eurodollar market of any LIBOR Loan
previously made by it hereunder, such Bank shall, upon the happening of such
event, notify Borrower, Agent and the other Banks thereof in writing, stating
the reasons therefor, and Borrower shall, on the earlier of (a) the last day of
the then current Interest Period or (b) if required by such law, regulation or
interpretation, on such date as shall be specified in such notice, either
convert such LIBOR Loan to a Base Rate Loan or prepay such LIBOR Loan to the
Banks in full. Any such prepayment or conversion shall be subject to the
prepayment fees described in Section 2.4 hereof.



SECTION 3.6. Funding. Each Bank may, but shall not be required to, make LIBOR
Loans hereunder with funds obtained outside the United States.



SECTION 3.7. Capital Adequacy. If any Bank shall have determined, after the
Closing Date, that the adoption of any applicable law, rule, regulation or
guideline regarding capital adequacy, or any change therein, or any change in
the interpretation or administration thereof by any governmental authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Bank (or its lending office) with
any request or directive regarding capital adequacy (whether or not having the
force of law) of any such authority, central bank or comparable agency, has or
would have the effect of reducing the rate of return on such Bank's capital (or
the capital of its holding company) as a consequence of its obligations
hereunder to a level below that which such Bank (or its holding company) could
have achieved but for such adoption, change or compliance (taking into
consideration such Bank's policies or the policies of its holding company with
respect to capital adequacy) by an amount deemed by such Bank to be material,
then from time to time, within fifteen (15) days after demand by such Bank (with
a copy to Agent), Borrower shall pay to such Bank such additional amount or
amounts as shall compensate such Bank (or its holding company) for such
reduction. Each Bank shall designate a different lending office if such
designation will avoid the need for, or reduce the amount of, such compensation
and will not, in the judgment of such Bank, be otherwise disadvantageous to such
Bank. A certificate of any Bank claiming compensation under this Section and
setting forth the additional amount or amounts to be paid to it hereunder shall
be conclusive in the absence of manifest error. In determining such amount, such
Bank may use any reasonable averaging and attribution methods. Failure on the
part of any Bank to demand compensation for any reduction in return on capital
with respect to any period shall not constitute a waiver of such Bank's rights
to demand compensation for any reduction in return on capital in such period or
in any other period. The protection of this Section shall be available to each
Bank regardless of any possible contention of the invalidity or inapplicability
of the law, regulation or other condition that shall have been imposed.



SECTION 3.8.Application of Provisions. Notwithstanding anything in this
Agreement to the contrary, (i) no Bank shall be entitled to compensation or
payment or reimbursement of other amounts under Sections 3.1, 3.2, 3.3 or 3.5
hereof for any amounts incurred or accruing more than ninety (90) days prior to
the giving of notice to Borrower of additional costs or other amounts of the
nature described in Sections 3.1, 3.2, 3.3 or 3.5 hereof, and (ii) no Bank shall
demand compensation for any reduction referred to in Sections 3.1, 3.2, 3.3 or
3.5 hereof if it shall not at the time be the general policy or practice of such
Bank to demand such compensation, payment or reimbursement in similar
circumstances under comparable provisions of other credit agreements.





ARTICLE IV. CONDITIONS PRECEDENT



The obligation of the Banks to make the first Loan, and of Agent to make the
first Swing Loan, is subject to Borrower satisfying each of the following
conditions:



SECTION 4.1. Notes. Borrower shall have executed and delivered to each Bank its
Tranche A Note and its Tranche B Note and shall have executed and delivered to
Agent the Swing Line Note.



SECTION 4.2. Officer's Certificate, Resolutions, Organizational Documents.
Borrower shall have delivered to each Bank an officer's certificate certifying
the names of the officers of Borrower authorized to sign the Loan Documents,
together with the true signatures of such officers and certified copies of (a)
the resolutions of the board of directors of Borrower evidencing approval of the
execution and delivery of the Loan Documents and the execution of other Related
Writings to which Borrower is a party, and (b) the Organizational Documents of
Borrower.



SECTION 4.3. Legal Opinion. Borrower shall have delivered to Agent and the Banks
an opinion of counsel for Borrower, in form and substance satisfactory to Agent
and the Required Banks.



SECTION 4.4. Good Standing Certificates. Borrower shall have delivered to Agent
a good standing certificate for Borrower, issued on or about the Closing Date by
the Secretary of State of Ohio.



SECTION 4.5. Closing And Legal Fees; Agent Fee Letter. Borrower shall have (a)
executed and delivered to Agent, the Agent Fee Letter and paid to Agent, for its
sole benefit, the fees set forth therein, (b) executed and delivered to Agent,
for the benefit of the Banks, the Closing Fee Letter and paid to each of the
Banks the fees set forth therein, and (c) paid all legal fees and expenses of
Agent in connection with the preparation and negotiation of the Loan Documents.



SECTION 4.6. Lien Searches. With respect to the property owned or leased by
Borrower, Borrower shall have caused to be delivered to Agent the results of
U.C.C. lien searches, satisfactory to Agent and the Banks, from the Secretary of
State of Ohio.



SECTION 4.7. Closing Certificate. Borrower shall have delivered to Agent and the
Banks an officer's certificate certifying that, as of the Closing Date, (a) all
conditions precedent set forth in this Article IV have been satisfied, (b) no
Default or Event of Default exists nor immediately after the making of the first
Loan will exist, and (c) each of the representations and warranties contained in
Article VI hereof are true and correct as of the Closing Date.



SECTION 4.8. Existing Credit Agreement. Borrower shall have terminated the
Credit Agreement among Borrower, the lenders party thereto and KeyBank National
Association, as administrative agent, dated as of December 15, 1997, as amended,
which termination shall be deemed to have occurred upon payment in full of all
of the Indebtedness outstanding thereunder and termination of the commitments
established therein.



SECTION 4.9. No Material Adverse Change. No material adverse change, in the
opinion of Agent, shall have occurred in the financial condition, operations or
prospects of the Companies since December 31, 2000.



SECTION 4.10. Miscellaneous. Borrower shall have provided to Agent and the Banks
such other items and shall have satisfied such other conditions as may be
reasonably required by Agent or the Banks.





ARTICLE V. COVENANTS



Borrower agrees that, so long as the Commitment remains in effect and thereafter
until all of the Debt shall have been paid in full, Borrower shall perform and
observe, and shall cause each other Company to perform and observe, each of the
following provisions:



SECTION 5.1. Insurance. Each Company shall (a) maintain insurance to such extent
and against such hazards and liabilities (taking into account deductible and
provisions for self insurance) as is commonly maintained by Persons similarly
situated; and (b) within ten (10) days of Agent's written request, furnish to
Agent such information about such Company's insurance as Agent may from time to
time reasonably request, which information shall be prepared in form and detail
satisfactory to Agent and certified by a Financial Officer of such Company.



SECTION 5.2. Money Obligations. Each Company shall pay in full (a) prior in each
case to the date when penalties would attach, all taxes, assessments and
governmental charges and levies (except only those so long as and to the extent
that the same shall be contested in good faith by appropriate and timely
proceedings and for which adequate reserves have been established in accordance
with GAAP) for which it may be or become liable or to which any or all of its
properties may be or become subject; (b) all of its wage obligations to its
employees in compliance with the Fair Labor Standards Act (29 U.S.C. 206-207) or
any comparable provisions, except where the failure to do so would not have a
Material Adverse Effect; and (c) all of its other obligations calling for the
payment of money (except only those so long as and to the extent that the same
shall be contested in good faith and for which adequate reserves have been
established in accordance with GAAP) before such payment becomes overdue and the
failure to pay (i) would constitute a Default or Event of Default hereunder or
(ii) have a Material Adverse Effect.



SECTION 5.3. Financial Statements. Borrower shall furnish to each Bank:



(a) within forty-five (45) days after the end of each of the first three (3)
quarter-annual periods of each fiscal year of Borrower, balance sheets of
Borrower as of the end of such period and statements of income (loss),
stockholders' equity and cash flow for the quarter and fiscal year to date
periods, all prepared on a Consolidated and consolidating basis, in accordance
with GAAP, and in form and detail satisfactory to the Banks and certified by a
Financial Officer of Borrower;



(b) within ninety (90) days after the end of each fiscal year of Borrower, an
annual audit report of Borrower for that year prepared on a Consolidated and
consolidating basis, in accordance with GAAP, and in form and detail
satisfactory to Agent and certified by Battelle & Battelle LLP, or another
independent public accountant satisfactory to Agent, which report shall include
balance sheets and statements of income (loss), stockholders' equity and
cash-flow for that period, together with a certificate by the accountant setting
forth the Defaults and Events of Default coming to its attention during the
course of its audit or, if none, a statement to that effect;



(c) concurrently with the delivery of the financial statements in (a) and (b)
above, a Compliance Certificate;



(d) as soon as available, copies of all notices, reports, definitive proxy or
other statements and other documents sent by Borrower to its shareholders, to
the holders of any of its debentures or bonds or the trustee of any indenture
securing the same or pursuant to which they are issued, or sent by Borrower (in
final form) to any securities exchange or over the counter authority or system,
or to the SEC or any similar federal agency having regulatory jurisdiction over
the issuance of Borrower's securities; and



(e) within ten (10) days of the written request of Agent or any Bank, such other
information about the financial condition, properties and operations of any
Company as Agent or such Bank may from time to time reasonably request, which
information shall be submitted in form and detail satisfactory to Agent and
certified by a Financial Officer of the Company or Companies in question.



SECTION 5.4. Financial Records. Each Company shall at all times maintain true
and complete records and books of account, including, without limiting the
generality of the foregoing, appropriate reserves for possible losses and
liabilities, all in accordance with GAAP, and at all reasonable times (during
normal business hours and upon notice to such Company) permit Agent or any Bank,
or any representative of Agent or any Bank, to examine that Company's books and
records and to make excerpts therefrom and transcripts thereof.



SECTION 5.5. Franchises. Each Company shall preserve and maintain at all times
its existence, rights and franchises; provided, however, that nothing in this
Section 5.5 shall be deemed to prohibit (a) any transaction permitted by Section
5.11 hereof; (b) the termination of existence of any Subsidiary if Borrower
determines that such termination is in the best interest of the Companies and
such termination is not adverse in any material respect to the Banks; or (c) the
loss of any rights, authorities or franchises if the loss thereof, in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.



SECTION 5.6. ERISA Compliance. Borrower shall furnish to the Banks (a) as soon
as possible and in any event within thirty (30) days after any Company knows or
has reason to know that any Reportable Event with respect to any ERISA Plan has
occurred, a statement of the Financial Officer of such Company, setting forth
details as to such Reportable Event and the action that such Company proposes to
take with respect thereto, together with a copy of the notice of such Reportable
Event given to the PBGC if a copy of such notice is available to such Company,
and (b) promptly after receipt thereof a copy of any notice such Company, or any
member of the Controlled Group may receive from the PBGC or the Internal Revenue
Service with respect to any ERISA Plan administered by such Company; provided,
that this latter clause shall not apply to notices of general application
promulgated by the PBGC or the Internal Revenue Service. Borrower shall promptly
notify the Banks of any material taxes assessed, proposed to be assessed or that
Borrower has reason to believe may be assessed against a Company by the Internal
Revenue Service with respect to any ERISA Plan. As used in this Section
"material" means the measure of a matter of significance that shall be
determined as being an amount equal to five percent (5%) of the Consolidated Net
Worth of Borrower. As soon as practicable, and in any event within twenty (20)
days, after any Company becomes aware that an ERISA Event has occurred, such
Company shall provide Bank with notice of such ERISA Event with a certificate by
a Financial Officer of such Company setting forth the details of the event and
the action such Company or another Controlled Group member proposes to take with
respect thereto. Borrower shall, at the request of Agent, deliver or cause to be
delivered to Agent true and correct copies of any documents relating to the
ERISA Plan of any Company.



SECTION 5.7. Financial Covenants.



(a) Leverage Ratio. Borrower shall not suffer or permit at any time the Leverage
Ratio to exceed 0.50 to 1.00.



(b) Interest Coverage Ratio. Borrower shall not suffer or permit at any time the
Interest Coverage Ratio to be less than 3.00 to 1.00.



SECTION 5.8. Borrowing. No Company shall create, incur or have outstanding any
obligation for borrowed money or any Indebtedness of any kind; provided, that
this Section shall not apply to:



(a) the Loans or any other Indebtedness under this Agreement;



(b) the Indebtedness existing as of the Closing Date as set forth in Schedule
5.8 hereto (and any extension, renewal or refinancing thereof so long as the
principal amount thereof does not increase after the Closing Date or a reduction
of more than 10% in the remaining weighted average life to maturity thereof
(computed in accordance with standard financial practice));



(c) (i) capital leases of any Company for the lease of fixed assets, and (ii)
additional Indebtedness of the Subsidiaries to any Person (other than another
Company) so long as the aggregate principal amount of all such Indebtedness, for
all Companies, outstanding at any time pursuant to this subpart (c) does not
exceed an amount equal to twenty percent (20%) of Consolidated Net Worth, based
upon the financial statements of Borrower for the most recently completed fiscal
quarter;



(d) loans by a Company (other than the Receivables Subsidiary) to another
Company (other than the Receivables Subsidiary);



(e) Indebtedness under any Hedge Agreement;



(f) (i) Indebtedness of the Receivables Subsidiary in connection with the
Permitted Receivables Facility so long as the funded amount, together with any
other Indebtedness thereunder, does not exceed One Hundred Million Dollars
($100,000,000) at any time, and (ii) Indebtedness in the form of unpaid purchase
price for Receivables Related Assets owing from the Receivables Subsidiary to
Borrower;



(g) additional unsecured Indebtedness of Borrower, to the extent not otherwise
permitted pursuant to subparts (a) through (f) hereof, so long as (i) both prior
to the incurrence of any such Indebtedness and after giving effect thereto,
Borrower shall be in compliance with Section 5.7(a) hereof, and (ii) no Event of
Default shall exist or immediately thereafter shall begin to exist.



SECTION 5.9. Liens. No Company shall create, assume or suffer to exist any Lien
upon any of its property or assets, whether now owned or hereafter acquired;
provided that this Section shall not apply to the following:



(a) Permitted Liens;



(b) the Liens existing on the Closing Date as set forth in Schedule 5.9 hereto;
or



(c) Liens that:



(i) are placed upon equipment or machinery or improvements to real property
(including the associated real property) used in the ordinary course of business
of any Company at the time of (or within one hundred eighty days (180) days
after) the acquisition of such equipment or machinery or the completion of such
improvements by such Company to secure Indebtedness incurred to pay or finance
all or a portion of the purchase price or other cost thereof, provided that the
Lien encumbering the equipment or machinery so acquired or the real property so
improved does not encumber any other asset of such Company or any other Company;
or



(ii) are existing on property or other assets at the time acquired by a Company
or on assets of a Person at the time such Person first becomes a Subsidiary of
Borrower; provided that any such Liens were not created at the time of or in
contemplation of the acquisition of such assets or Person by any Company; in the
case of any such acquisition of a Person, any such Lien attaches only to the
property and assets of such Person; and in the case of any such acquisition of
property or assets by any Company, any such Lien attaches only to the property
and assets so acquired and not to any other property or assets of such Company
or any other Company; provided that the Indebtedness secured by any such Lien
pursuant to this subpart (c) does not exceed one hundred percent (100%) of the
fair market value of the property and assets to which such Lien attaches,
determined at the time of the acquisition or improvement of such property or
asset or the time at which such Person becomes a Subsidiary of the Borrower
(except in the circumstances described in clause (ii) above to the extent such
Liens constituted customary purchase money Liens at the time of incurrence and
were entered into in the ordinary course of business), and the Indebtedness
secured thereby is permitted pursuant to Section 5.8(c) hereof.



SECTION 5.10. Regulations U And X. No Company shall take any action that would
result in any non-compliance of the Loans with Regulations U and X, or any other
applicable regulation, of the Board of Governors of the Federal Reserve System.



SECTION 5.11. Consolidation, Merger or Sale of Assets. No Company shall wind up,
liquidate or dissolve its affairs, or enter into any transaction of merger or
consolidation, or sell, transfer or otherwise dispose of all or substantially
all of the property or assets of such Company (in one transaction or a series of
related transactions), or agree to do any of the foregoing at any future time,
except that, if no Default or Event of Default shall then exist or immediately
thereafter shall begin to exist:



(a) Borrower may consolidate or merge with any other corporation (other than the
Receivables Subsidiary), or sell, transfer or otherwise dispose of all or
substantially all of property and assets of the Companies to any Person (other
than the Receivables Subsidiary), if (i) the surviving, continuing or resulting
corporation of such merger or consolidation (if other than Borrower) or the
acquiring Person unconditionally assumes the obligations of the Borrower under
the Loan Documents pursuant to an assumption agreement in form and substance
reasonably satisfactory to the Required Banks, and (ii) no Change in Control
would result therefrom;



(b) any Subsidiary (other than the Receivables Subsidiary) may merge,
consolidate or amalgamate with or into Borrower (so long as Borrower shall be
the surviving Person), another Subsidiary or any other Person, and any
Subsidiary may sell, transfer or otherwise dispose of all or substantially all
of its property and assets, so long as (i) such transaction would not represent
the sale, transfer or other disposition (including by merger of a Subsidiary) of
all or substantially all of the property and assets of the Companies, and (ii) a
Change in Control would not occur; and



(c) Borrower may liquidate or dissolve any Subsidiary.



SECTION 5.12. Acquisitions. Borrower shall not effect, or permit any Subsidiary
to effect, an Acquisition, except that any Company (other than the Receivables
Subsidiary) may effect an Acquisition so long as (a) Borrower shall be the
surviving entity if such Acquisition is a merger or consolidation with Borrower;
(b) the business to be acquired shall be similar to the lines of business of the
Companies; (c) the Board of Directors (or equivalent governing body) and the
management of the Person to be acquired shall have approved such Acquisition;
(d) the Companies shall be in full compliance with the Loan Documents both prior
to and subsequent to the transaction; and (e) if the aggregate Consideration
paid in connection with such Acquisition is in excess of Twenty-Five Million
Dollars ($25,000,000), Borrower shall have provided to Agent and the Banks, at
least twenty (20) days prior to the date on which such Acquisition is to be
finalized, historical financial statements of the target entity and a pro forma
financial statement of the Companies accompanied by a certificate of a Financial
Officer of Borrower showing pro forma compliance with Section 5.7 hereof, both
before and after the proposed Acquisition.



SECTION 5.13. Notice. Borrower shall cause a Financial Officer of Borrower to
promptly notify Agent and the Banks whenever any Default or Event of Default may
occur hereunder or any representation or warranty made in Article VI hereof or
elsewhere in this Agreement or in any Related Writing may for any reason cease
in any material respect to be true and complete.



SECTION 5.14. Environmental Compliance. Each Company shall comply in all
respects with any and all Environmental Laws including, without limitation, all
Environmental Laws in jurisdictions in which any Company owns or operates a
facility or site, arranges for disposal or treatment of hazardous substances,
solid waste or other wastes, accepts for transport any hazardous substances,
solid waste or other wastes or holds any interest in real property or otherwise.
Borrower shall furnish to the Banks, promptly after receipt thereof, a copy of
any notice any Company may receive from any governmental authority, private
Person or otherwise that any material litigation or proceeding pertaining to any
environmental, health or safety matter has been filed or is threatened against
such Company, any real property in which such Company holds any interest or any
past or present operation of such Company. No Company shall allow the release or
disposal of hazardous waste, solid waste or other wastes on, under or to any
real property in which any Company holds any interest or performs any of its
operations, in violation of any Environmental Law. As used in this Section,
"litigation or proceeding" means any demand, claim, notice, suit, suit in equity
action, administrative action, investigation or inquiry whether brought by any
governmental authority, private Person or otherwise. Borrower shall defend,
indemnify and hold Agent and the Banks harmless against all costs, expenses,
claims, damages, penalties and liabilities of every kind or nature whatsoever
(including attorneys' fees) arising out of or resulting from the noncompliance
of any Company with any Environmental Law. Such indemnification shall survive
any termination of this Agreement.



SECTION 5.15. Affiliate Transactions. No Company shall, or shall permit any
Subsidiary to, directly or indirectly, enter into or permit to exist any
transaction (including, without limitation, the purchase, sale, lease or
exchange of any property or the rendering of any service) with any Affiliate
(other than another Company) on terms that are less favorable to such Company or
such Subsidiary, as the case may be, than those that might be obtained at the
time in a transaction with a non-Affiliate; provided, however, that the
foregoing shall not prohibit (a) sales of goods to an Affiliate for use or
distribution outside the United States that in the good faith judgment of
Borrower complies with any applicable legal requirements of the Code, or (b)
agreements and transactions with, and payments to officers, directors and
shareholders that, are either entered into in the ordinary course of business
and not prohibited by any of the provisions of this Agreement, or entered into
outside the ordinary course of business, and are approved by the directors or
shareholders of Borrower, and not prohibited by any of the provisions of this
Agreement.



SECTION 5.16. Use Of Proceeds. Borrower's use of the proceeds of the Loans shall
be solely for working capital and other general corporate purposes of Borrower
and its Subsidiaries; provided, however, that no proceeds of any Loans shall be
used by Borrower, directly or indirectly, to finance any Acquisition that is
actively opposed by the Board of Directors (or similar governing body) of the
Person or Persons to be acquired in such transaction, unless all of the Banks
consent in advance in writing to such use of the proceeds of the Loans.



SECTION 5.17. Corporate Names. Borrower shall not change its corporate name,
unless Borrower shall provide Agent with at least thirty (30) days prior written
notice thereof.



SECTION 5.18. Most Favored Covenant Status. In the event that Borrower shall
enter into any Material Indebtedness Agreement wherein the Financial Covenants
contained therein are more restrictive than the Financial Covenants set forth
herein, then Borrower shall be bound hereunder by such Financial Covenants with
the same force and effect as if such Financial Covenants were written herein.



SECTION 5.19. Pari Passu Ranking. The Debt shall, and Borrower shall take all
necessary action to ensure that the Debt shall, at all times rank at least pari
passu in right of payment with all other senior unsecured Indebtedness of
Borrower.





ARTICLE VI. REPRESENTATIONS AND WARRANTIES



Borrower represents and warrants that the statements set forth in this
Article VI are true, correct and complete.



SECTION 6.1. Corporate Existence; Subsidiaries; Foreign Qualification. Each
Company is a corporation or other entity duly organized, validly existing, and
in good standing under the laws of its state of incorporation or formation and
is duly qualified and authorized to do business and is in good standing as a
foreign corporation or other entity in the jurisdictions where the character of
its property or its business activities makes such qualification necessary,
except where the failure to so qualify will not cause or result in a Material
Adverse Effect. Schedule 6.1 hereto sets forth each Subsidiary of Borrower, its
state of incorporation or formation, the location of its chief executive offices
and its principal place of business. Except as set forth on Schedule 6.1,
Borrower owns all of the capital stock of each of its Subsidiaries.



SECTION 6.2. Corporate Authority. Borrower has the right and power and is duly
authorized and empowered to enter into, execute and deliver the Loan Documents
to which it is a party and to perform and observe the provisions of the Loan
Documents. The Loan Documents to which Borrower is a party have been duly
authorized and approved by Borrower's Board of Directors and are the valid and
binding obligations of Borrower, enforceable against Borrower in accordance with
their respective terms. The execution, delivery and performance of the Loan
Documents will not conflict with nor result in any breach in any of the
provisions of, or constitute a default under, or result in the creation of any
Lien (other than Liens permitted under Section 5.9 hereof) upon any assets or
property of any Company under the provisions of, such Company's Organizational
Documents or any agreement.



SECTION 6.3. Compliance With Laws. Each Company:



(a) holds permits, certificates, licenses, orders, registrations, franchises,
authorizations, and other approvals from federal, state, local, and foreign
governmental and regulatory bodies necessary for the conduct of its business and
is in compliance with all applicable laws relating thereto, except where the
failure to do so would not have a Material Adverse Effect;



(b) is in compliance with all federal, state, local, or foreign applicable
statutes, rules, regulations, and orders including, without limitation, those
relating to environmental protection, occupational safety and health, and equal
employment practices, except where the failure to do so would not have a
Material Adverse Effect; and



(c) is not in violation of or in default under any agreement to which it is a
party or by which its assets are subject or bound, except to the extent that any
such violation would not have a Material Adverse Effect.



SECTION 6.4. Litigation And Administrative Proceedings. There are (a) no
lawsuits, actions, investigations, or other proceedings pending or threatened
against any Company, or in respect of which any Company may have any liability,
in any court or before any governmental authority, arbitration board, or other
tribunal, which, if determined adversely, would have a Material Adverse Effect,
(b) no orders, writs, injunctions, judgments, or decrees of any court or
government agency or instrumentality to which any Company is a party or by which
the property or assets of any Company are bound, which, if violated, would have
a Material Adverse Effect, and (c) no grievances, disputes, or controversies
outstanding with any union or other organization of the employees of any
Company, or threats of work stoppage, strike, or pending demands for collective
bargaining, which, if determined adversely, would have a Material Adverse
Effect.



SECTION 6.5. Title To Assets. Each Company has good title to and ownership of
all property it purports to own, which property is free and clear of all Liens,
except those permitted under Section 5.9 hereof.



SECTION 6.6. Liens And Security Interests. On and after the Closing Date, except
for Liens permitted pursuant to Section 5.9 hereof, (a) there is no financing
statement outstanding covering any personal property of any Company, other than
a financing statement in favor of Agent, for the benefit of the Banks, if any;
(b) there is no mortgage outstanding covering any real property of any Company,
other than a mortgage in favor of Agent, for the benefit of the Banks, if any;
and (c) no real or personal property of any Company is subject to any security
interest or Lien of any kind other than any security interest or Lien that may
be granted to Agent, for the benefit of the Banks. No Company has entered into
any contract or agreement that exists on or after the Closing Date that would
prohibit Agent or the Banks from acquiring a security interest, mortgage or
other Lien on, or a collateral assignment of, any of the property or assets of
any Company.



SECTION 6.7. Tax Returns. All federal, state and local tax returns and other
reports required by law to be filed in respect of the income, business,
properties and employees of each Company have been filed except for any
amendments to any such returns which may be required to be filed and the failure
to file the same has been deferred for valid business reasons and will not
result in material penalties or additions to taxes and all taxes, assessments,
fees and other governmental charges that are due and payable have been paid,
except as otherwise permitted herein or the failure to do so does not and will
not cause or result in a Material Adverse Effect. The provision for taxes on the
books of each Company is adequate for all years not closed by applicable
statutes and for the current fiscal year.



SECTION 6.8. Environmental Laws. Each Company is in compliance with any and all
Environmental Laws, including, without limitation, all Environmental Laws in all
jurisdictions in which any Company owns or operates, or has owned or operated, a
facility or site, arranges or has arranged for disposal or treatment of
hazardous substances, solid waste or other wastes, accepts or has accepted for
transport any hazardous substances, solid waste or other wastes or holds or has
held any interest in real property or otherwise, except where the failure to so
comply would not have a Material Adverse Effect. No litigation or proceeding
arising under, relating to or in connection with any Environmental Law is
pending or, to the best knowledge of each Company, threatened, against any
Company, any real property in which any Company holds or has held an interest or
any past or present operation of any Company, which, if determined adversely,
would have a Material Adverse Effect. No release, threatened release or disposal
of hazardous waste, solid waste or other wastes is occurring, or has occurred
(other than those that are currently being cleaned up in accordance with
Environmental Laws), on, under or to any real property in which any Company
holds any interest or performs any of its operations, in violation of any
Environmental Law. As used in this Section, "litigation or proceeding" means any
demand, claim, notice, suit, suit in equity, action, administrative action,
investigation or inquiry whether brought by any governmental authority, private
Person or otherwise.



SECTION 6.9. Continued Business. There exists no actual, pending, or, to
Borrower's knowledge, any threatened termination, cancellation or limitation of,
or any modification or change in the business relationship of any Company and
any customer or supplier, or any group of customers or suppliers, whose
purchases or supplies, individually or in the aggregate, are material to the
business of any Company, and there exists no present condition or state of facts
or circumstances that would materially affect adversely any Company in any
respect or prevent a Company from conducting such business or the transactions
contemplated by this Agreement in substantially the same manner in which it was
previously conducted, in each case that would have a Material Adverse Effect.



SECTION 6.10. Employee Benefits Plans. No ERISA Event has occurred or is
expected to occur with respect to an ERISA Plan. Full payment has been made of
all amounts which a Controlled Group member is required, under applicable law or
under the governing documents, to have been paid as a contribution to or a
benefit under each ERISA Plan. The liability of each Controlled Group member
with respect to each ERISA Plan has been fully funded based upon reasonable and
proper actuarial assumptions, has been fully insured, or has been fully reserved
for on its financial statements. No changes have occurred or are expected to
occur that would cause a material increase in the cost of providing benefits
under the ERISA Plan. With respect to each ERISA Plan that is intended to be
qualified under Code Section 401(a): (a) the ERISA Plan and any associated trust
operationally comply with the applicable requirements of Code Section 401(a),
(b) the ERISA Plan and any associated trust have been amended to comply with all
such requirements as currently in effect, other than those requirements for
which a retroactive amendment can be made within the "remedial amendment period"
available under Code Section 401(b) (as extended under Treasury Regulations and
other Treasury pronouncements upon which taxpayers may rely), (c) the ERISA Plan
and any associated trust have received a favorable determination letter from the
Internal Revenue Service stating that the ERISA Plan qualifies under Code
Section 401(a), that the associated trust qualifies under Code Section 501(a)
and, if applicable, that any cash or deferred arrangement under the ERISA Plan
qualifies under Code Section 401(k), unless the ERISA Plan was first adopted at
a time for which the above-described "remedial amendment period" has not yet
expired, (d) the ERISA Plan currently satisfies the requirements of Code Section
410(b), without regard to any retroactive amendment that may be made within the
above-described "remedial amendment period", and (e) no contribution made to the
ERISA Plan is subject to an excise tax under Code Section 4972. With respect to
any Pension Plan, the "accumulated benefit obligation" of Controlled Group
members with respect to the Pension Plan (as determined in accordance with
Statement of Accounting Standards No. 87, "Employers' Accounting for Pensions")
does not exceed the fair market value of Pension Plan assets. The aggregate
potential amount of liability that would result if all Controlled Group members
withdrew from all Multiemployer Plans in a "complete withdrawal" (within the
meaning of ERISA Section 4203) would not exceed Five Million Dollars
($5,000,000).



SECTION 6.11. Consents or Approvals. No consent, approval or authorization of,
or filing, registration or qualification with, any governmental authority or any
other Person is required to be obtained or completed by Borrower in connection
with the execution, delivery or performance of any of the Loan Documents, that
has not already been obtained or completed.



SECTION 6.12. Solvency. Borrower has received consideration that is the
reasonable equivalent value of the obligations and liabilities that Borrower has
incurred to the Banks. Borrower is not insolvent as defined in any applicable
state or federal statute, nor will Borrower be rendered insolvent by the
execution and delivery of the Loan Documents to Agent and the Banks. Borrower is
not engaged or about to engage in any business or transaction for which the
assets retained by it are or will be an unreasonably small amount of capital,
taking into consideration the obligations to Agent and the Banks incurred
hereunder. Borrower does not intend to, nor does it believe that it will, incur
debts beyond its ability to pay such debts as they mature.



SECTION 6.13. Financial Statements. The Consolidated financial statements of
Borrower for the fiscal year ended December 31, 2000, furnished to Agent and the
Banks, are true and complete, have been prepared in accordance with GAAP, and
fairly present the financial condition of the Companies as of the date of such
financial statements and the results of their operations for the period then
ending. Since the dates of such statements, there has been no material adverse
change in any Company's financial condition, properties or business nor any
change in any Company's accounting procedures.



SECTION 6.14. Regulations. Borrower is not engaged principally or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any "margin stock" (within the meaning of Regulation U of
the Board of Governors of the Federal Reserve System of the United States of
America). Neither the granting of any Loan (or any conversion thereof) nor the
use of the proceeds of any Loan will violate, or be inconsistent with, the
provisions of Regulation U or X or any other Regulation of such Board of
Governors.



SECTION 6.15. Material Agreements. Except as disclosed on Schedule 6.15 hereto,
no Company is a party to any debt instrument or lease (capital, operating or
otherwise) that, if violated, breached, or terminated for any reason, would have
or would be reasonably expected to have a Material Adverse Effect.



SECTION 6.16. Intellectual Property. Except where the failure to do so would not
have or result in a Material Adverse Effect, each Company owns, possesses, or
has the right to use all of the patents, patent applications, trademarks,
service marks, copyrights, licenses, and rights with respect to the foregoing
necessary for the conduct of its business without any known conflict with the
rights of others.



SECTION 6.17. Insurance. Each Company maintains with financially sound and
reputable insurers insurance with coverage and limits as required by law and as
is customary with persons engaged in the same businesses as the Companies.



SECTION 6.18. Accurate And Complete Statements. Neither the Loan Documents nor
any written statement made by any Company in connection with any of the Loan
Documents contains any untrue statement of a material fact or omits a material
fact necessary to make the statements contained therein or in the Loan Documents
not misleading. After due inquiry by Borrower, there is no known fact that any
Company has not disclosed to Agent and the Banks that has or would have a
Material Adverse Effect.



SECTION 6.19. Defaults. No Default or Event of Default exists hereunder, nor
will any begin to exist immediately after the execution and delivery hereof.





ARTICLE VII. EVENTS OF DEFAULT



Each of the following shall constitute an Event of Default hereunder:



SECTION 7.1. Payments. If (a) the interest on any Note or any facility or other
fee or other amount payable hereunder shall not be paid in full punctually when
due and payable or within five (5) Business Days thereafter, or (b) the
principal of any Note shall not be paid in full punctually when due and payable.



SECTION 7.2. Special Covenants. If any Company or Obligor shall fail or omit to
perform and observe Sections 5.7, 5.8, 5.9, 5.11, 5.16 or 5.19 hereof.



SECTION 7.3. Other Covenants. If any Company or Obligor shall fail or omit to
perform and observe any agreement or other provision (other than those referred
to in Sections 7.1 or 7.2 hereof) contained or referred to in this Agreement or
any Related Writing that is on such Company's or Obligor's part, as the case may
be, to be complied with, and that Default shall not have been fully corrected
within thirty (30) days after the giving of written notice thereof to Borrower
by Agent or any Bank that the specified Default is to be remedied.



SECTION 7.4. Representations And Warranties. If any representation, warranty or
statement made in or pursuant to this Agreement or any Related Writing or any
other material information furnished by any Company or any Obligor to the Banks
or any thereof or any other holder of any Note, shall be false or erroneous.



SECTION 7.5. Cross Default. If any Company shall default in the payment of
principal or interest due and owing upon any other obligation for borrowed money
in excess of the aggregate, for all such obligations for all such Companies, of
Twenty-Five Million Dollars ($25,000,000) beyond any period of grace provided
with respect thereto or in the performance or observance of any other agreement,
term or condition contained in any agreement under which such obligation is
created, if the effect of such default is to allow the acceleration of the
maturity of such Indebtedness or to permit the holder thereof to cause such
Indebtedness to become due prior to its stated maturity.



SECTION 7.6. ERISA Default. The occurrence of one or more ERISA Events that (a)
the Required Banks determine could have a Material Adverse Effect, or (b)
results in a Lien on any of the assets of any Company.



SECTION 7.7. Change In Control. If any Change in Control shall occur.



SECTION 7.8. Money Judgment. A final judgment or order for the payment of money
shall be rendered against any Company by a court of competent jurisdiction, that
remains unpaid or unstayed and undischarged for a period (during which execution
shall not be effectively stayed) of thirty (30) days after the date on which the
right to appeal has expired, provided that the aggregate of all such judgments
for all such Companies and Obligors shall exceed Twenty-Five Million Dollars
($25,000,000).



SECTION 7.9. Validity Of Loan Documents. (a) Any material provision, in the sole
opinion of Agent, of any Loan Document shall at any time for any reason cease to
be valid and binding and enforceable against Borrower; (b) the validity, binding
effect or enforceability of any Loan Document against Borrower shall be
contested by any Company or any other Obligor; (c) Borrower shall deny that it
has any or further liability or obligation thereunder; or (d) any Loan Document
shall be terminated, invalidated or set aside, or be declared ineffective or
inoperative or in any way cease to give or provide to Agent and the Banks the
benefits purported to be created thereby.



SECTION 7.10. Solvency. If Borrower or any Material Subsidiary shall (a) except
as permitted pursuant to Section 5.11 hereof, discontinue business,
(b) generally not pay its debts as such debts become due, (c) make a general
assignment for the benefit of creditors, (d) apply for or consent to the
appointment of a receiver, a custodian, a trustee, an interim trustee or
liquidator of all or a substantial part of its assets, (e) be adjudicated a
debtor or have entered against it an order for relief under Title 11 of the
United States Code, as the same may be amended from time to time, (f) file a
voluntary petition in bankruptcy, or have an involuntary proceeding filed
against it and the same shall continue undismissed for a period of sixty (60)
days from commencement of such proceeding or case, or file a petition or an
answer seeking reorganization or an arrangement with creditors or seeking to
take advantage of any other law (whether federal or state) relating to relief of
debtors, or admit (by answer, by default or otherwise) the material allegations
of a petition filed against it in any bankruptcy, reorganization, insolvency or
other proceeding (whether federal or state) relating to relief of debtors,
(g) suffer or permit to continue unstayed and in effect for sixty (60)
consecutive days any judgment, decree or order entered by a court of competent
jurisdiction, that approves a petition seeking its reorganization or appoints a
receiver, custodian, trustee, interim trustee or liquidator of all or a
substantial part of its assets, or (h) take, or omit to take, any action in
order thereby to effect any of the foregoing.





ARTICLE VIII. REMEDIES UPON DEFAULT



Notwithstanding any contrary provision or inference herein or elsewhere,



SECTION 8.1. Optional Defaults. If any Event of Default referred to in Section
7.1, 7.2., 7.3, 7.4, 7.5, 7.6, 7.7, 7.8 or 7.9 hereof shall occur, Agent may,
with the consent of the Required Banks, and shall, at the request of the
Required Banks, give written notice to Borrower, to:



(a) terminate the Commitment and the credits hereby established, if not
previously terminated, and, immediately upon such election, the obligations of
the Banks, and each thereof, to make any further Loan and the obligation of
Agent to make any Swing Loan hereunder immediately shall be terminated, and/or



(b) accelerate the maturity of all of the Debt (if the Debt is not already due
and payable), whereupon all of the Debt shall become and thereafter be
immediately due and payable in full without any presentment or demand and
without any further or other notice of any kind, all of which are hereby waived
by Borrower.



SECTION 8.2. Automatic Defaults. If any Event of Default referred to in Section
7.10 hereof shall occur:



(a) all of the Commitment and the credits hereby established shall automatically
and immediately terminate, if not previously terminated, and no Bank thereafter
shall be under any obligation to grant any further Loan, nor shall Agent be
obligated to make any Swing Loan hereunder, and



(b) the principal of and interest then outstanding on all of the Notes, and all
of the other Debt, shall thereupon become and thereafter be immediately due and
payable in full (if the Debt is not already due and payable), all without any
presentment, demand or notice of any kind, which are hereby waived by Borrower.



SECTION 8.3. Offsets. If there shall occur or exist any Event of Default
referred to in Section 7.10 hereof or if the maturity of the Notes is
accelerated pursuant to Section 8.1 or 8.2 hereof, each Bank shall have the
right at any time to set off against, and to appropriate and apply toward the
payment of, any and all Debt then owing by Borrower to that Bank (including,
without limitation, any participation purchased or to be purchased pursuant to
subpart 2 of Section 2.1A or 2.1B, or Section 8.4 hereof), whether or not the
same shall then have matured, any and all deposit balances and all other
indebtedness then held or owing by that Bank to or for the credit or account of
Borrower, all without notice to or demand upon Borrower or any other Person, all
such notices and demands being hereby expressly waived by Borrower.



SECTION 8.4. Equalization Provision. Each Bank agrees with the other Banks that
if it, at any time, shall obtain any Advantage over the other Banks or any
thereof in respect of the Debt (except as to Swing Loans and except under
Article III hereof), it shall purchase from the other Banks, for cash and at
par, such additional participation in the Debt as shall be necessary to nullify
the Advantage. If any such Advantage resulting in the purchase of an additional
participation as aforesaid shall be recovered in whole or in part from the Bank
receiving the Advantage, each such purchase shall be rescinded, and the purchase
price restored (but without interest unless the Bank receiving the Advantage is
required to pay interest on the Advantage to the Person recovering the Advantage
from such Bank) ratably to the extent of the recovery. Each Bank further agrees
with the other Banks that if it at any time shall receive any payment for or on
behalf of Borrower on any indebtedness owing by Borrower to that Bank by reason
of offset of any deposit or other indebtedness, it will apply such payment first
to any and all Debt owing by Borrower to that Bank (including, without
limitation, any participation purchased or to be purchased pursuant to this
Section or any other Section of this Agreement). Borrower agrees that any Bank
so purchasing a participation from the other Banks or any thereof pursuant to
this Section may exercise all its rights of payment (including the right of
set-off) with respect to such participation as fully as if such Bank was a
direct creditor of Borrower in the amount of such participation.





ARTICLE IX. THE AGENT



The Banks authorize KeyBank National Association and KeyBank National
Association hereby agrees to act as agent for the Banks in respect of this
Agreement upon the terms and conditions set forth elsewhere in this Agreement,
and upon the following terms and conditions:



SECTION 9.1. Appointment And Authorization. Each Bank hereby irrevocably
appoints and authorizes Agent to take such action as agent on its behalf and to
exercise such powers hereunder as are delegated to Agent by the terms hereof,
together with such powers as are reasonably incidental thereto. Neither Agent
nor any of its affiliates, directors, officers, attorneys or employees shall be
liable for any action taken or omitted to be taken by it or them hereunder or in
connection herewith, except for its or their own gross negligence or willful
misconduct.



SECTION 9.2. Note Holders. Agent may treat the payee of any Note as the holder
thereof until written notice of transfer shall have been filed with it, signed
by such payee and in form satisfactory to Agent.



SECTION 9.3. Consultation With Counsel. Agent may consult with legal counsel
selected by it and shall not be liable for any action taken or suffered in good
faith by it in accordance with the opinion of such counsel.



SECTION 9.4. Documents. Agent shall not be under any duty to examine into or
pass upon the validity, effectiveness, genuineness or value of any Loan
Documents or any other Related Writing furnished pursuant hereto or in
connection herewith or the value of any collateral obtained hereunder, and Agent
shall be entitled to assume that the same are valid, effective and genuine and
what they purport to be.



SECTION 9.5. Agent and Affiliates. With respect to the Loans, Agent shall have
the same rights and powers hereunder as any other Bank and may exercise the same
as though it were not Agent, and Agent and its affiliates may accept deposits
from, lend money to and generally engage in any kind of business with any
Company or any affiliate thereof.



SECTION 9.6. Knowledge of Default. It is expressly understood and agreed that
Agent shall be entitled to assume that no Default or Event of Default has
occurred, unless Agent has been notified by a Bank in writing that such Bank
believes that a Default or Event of Default has occurred and is continuing and
specifying the nature thereof or has been notified by Borrower pursuant to
Section 5.13 hereof.



SECTION 9.7. Action by Agent. Subject to the other terms and conditions hereof,
so long as Agent shall be entitled, pursuant to Section 9.6 hereof, to assume
that no Default or Event of Default shall have occurred and be continuing, Agent
shall be entitled to use its discretion with respect to exercising or refraining
from exercising any rights that may be vested in it by, or with respect to
taking or refraining from taking any action or actions that it may be able to
take under or in respect of, this Agreement. Agent shall incur no liability
under or in respect of this Agreement by acting upon any notice, certificate,
warranty or other paper or instrument believed by it to be genuine or authentic
or to be signed by the proper party or parties, or with respect to anything that
it may do or refrain from doing in the reasonable exercise of its judgment, or
that may seem to it to be necessary or desirable in the premises.



SECTION 9.8. Notices, Default, Etc. In the event that Agent shall have acquired
actual knowledge of any Default or Event of Default, Agent shall promptly notify
the Banks and shall take such action and assert such rights under this Agreement
as the Required Banks shall direct and Agent shall promptly inform the other
Banks in writing of the action taken. Subject to the other terms and conditions
hereof, Agent may take such action and assert such rights as it deems to be
advisable, in its discretion, for the protection of the interests of the holders
of the Notes.



SECTION 9.9. Indemnification of Agent. The Banks agree to indemnify Agent (to
the extent not reimbursed by Borrower) ratably, according to their respective
Commitment Percentages, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever that may be imposed on, incurred
by or asserted against Agent in its capacity as agent in any way relating to or
arising out of this Agreement or any Loan Document or any action taken or
omitted by Agent with respect to this Agreement or any Loan Document, provided
that no Bank shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses
(including attorneys' fees) or disbursements resulting from Agent's gross
negligence, willful misconduct or from any action taken or omitted by Agent in
any capacity other than as agent under this Agreement.



SECTION 9.10. Successor Agent. Agent may resign as agent hereunder by giving not
fewer than thirty (30) days prior written notice to Borrower and the Banks. If
Agent shall resign under this Agreement, then either (a) the Required Banks
shall appoint from among the Banks a successor agent for the Banks (with the
consent of Borrower so long as an Event of Default has not occurred and which
consent shall not be unreasonably withheld), or (b) if a successor agent shall
not be so appointed and approved within the thirty (30) day period following
Agent's notice to the Banks of its resignation, then Agent shall appoint a
successor agent that shall serve as agent until such time as the Required Banks
appoint a successor agent. Upon its appointment, such successor agent shall
succeed to the rights, powers and duties as agent, and the term "Agent" shall
mean such successor effective upon its appointment, and the former agent's
rights, powers and duties as agent shall be terminated without any other or
further act or deed on the part of such former agent or any of the parties to
this Agreement.





ARTICLE X. MISCELLANEOUS



SECTION 10.1. Banks' Independent Investigation. Each Bank, by its signature to
this Agreement, acknowledges and agrees that Agent has made no representation or
warranty, express or implied, with respect to the creditworthiness, financial
condition, or any other condition of any Company or with respect to the
statements contained in any information memorandum furnished in connection
herewith or in any other oral or written communication between Agent and such
Bank. Each Bank represents that it has made and shall continue to make its own
independent investigation of the creditworthiness, financial condition and
affairs of the Companies in connection with the extension of credit hereunder,
and agrees that Agent has no duty or responsibility, either initially or on a
continuing basis, to provide any Bank with any credit or other information with
respect thereto (other than such notices as may be expressly required to be
given by Agent to the Banks hereunder), whether coming into its possession
before the granting of the first Loans hereunder or at any time or times
thereafter.



SECTION 10.2. No Waiver; Cumulative Remedies. No omission or course of dealing
on the part of Agent, any Bank or the holder of any Note in exercising any
right, power or remedy hereunder or under any of the Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
such right, power or remedy preclude any other or further exercise thereof or
the exercise of any other right, power or remedy hereunder or under any of the
Loan Documents. The remedies herein provided are cumulative and in addition to
any other rights, powers or privileges held by operation of law, by contract or
otherwise.



SECTION 10.3. Amendments; Consents. No amendment, modification, termination, or
waiver of any provision of any Loan Document nor consent to any variance
therefrom, shall be effective unless the same shall be in writing and signed by
the Required Banks and then such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given. Anything
herein to the contrary notwithstanding, unanimous consent of the Banks shall be
required with respect to (a) any increase in the Commitment hereunder, (b) the
extension of maturity of the Notes, the payment date of interest or principal
thereunder, or the payment of facility or other fees or amounts payable
hereunder, or any change in the method for computing such interest or fees,
(c) any reduction in the rate of interest on the Notes, or in any amount of
principal or interest due on any Note, or the payment of facility or other fees
hereunder or any change in the manner of pro rata application of any payments
made by Borrower to the Banks hereunder, (d) any change in any percentage voting
requirement, voting rights, or the Required Banks definition in this Agreement,
(e) the release of any Guarantor of the Debt, if any, or (f) any amendment to
this Section 10.3 or Section 8.4 hereof. Notice of amendments or consents
ratified by the Banks hereunder shall immediately be forwarded by Borrower to
all Banks. Each Bank or other holder of a Note shall be bound by any amendment,
waiver or consent obtained as authorized by this Section, regardless of its
failure to agree thereto. In addition, Section 10.11 hereof may not be amended
without the prior written consent of any Designating Bank, as defined in Section
10.11 hereof, affected thereby.



SECTION 10.4. Notices. All notices, requests, demands and other communications
provided for hereunder shall be in writing and, if to Borrower, mailed or
delivered to it, addressed to it at the address specified on the signature pages
of this Agreement, if to a Bank, mailed or delivered to it, addressed to the
address of such Bank specified on the signature pages of this Agreement, or, as
to each party, at such other address as shall be designated by such party in a
written notice to each of the other parties. All notices, statements, requests,
demands and other communications provided for hereunder shall be given by
overnight delivery or first class mail with postage prepaid by registered or
certified mail, addressed as aforesaid, or sent by facsimile with telephonic
confirmation of receipt, except that all notices hereunder shall not be
effective until received.



SECTION 10.5. Costs, Expenses and Taxes. Borrower agrees to pay on demand all
costs and expenses of Agent, including, but not limited to, (a) syndication,
administration, travel and out-of-pocket expenses, including but not limited to
attorneys' fees and expenses, of Agent in connection with the preparation,
negotiation and closing of the Loan Documents and the administration of the Loan
Documents, the collection and disbursement of all funds hereunder and the other
instruments and documents to be delivered hereunder, (b) extraordinary expenses
of Agent in connection with the administration of the Loan Documents and the
other instruments and documents to be delivered hereunder, and (c) the
reasonable fees and out-of-pocket expenses of special counsel for Agent, with
respect to the foregoing, and of local counsel, if any, who may be retained by
said special counsel with respect thereto. Borrower also agrees to pay on demand
all costs and expenses of Agent and the Banks, including reasonable attorneys'
fees, in connection with the restructuring or enforcement of the Debt, this
Agreement or any Related Writing. In addition, Borrower shall pay any and all
stamp and other taxes and fees payable or determined to be payable in connection
with the execution and delivery of the Loan Documents, and the other instruments
and documents to be delivered hereunder, and agrees to hold Agent and each Bank
harmless from and against any and all liabilities with respect to or resulting
from any delay in paying or omission to pay such taxes or fees.



SECTION 10.6. Indemnification. Borrower agrees to defend, indemnify and hold
harmless Agent and the Banks (and their respective affiliates, officers,
directors, attorneys, agents and employees) from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including attorneys' fees) or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by or asserted against Agent
or any Bank in connection with any investigative, administrative or judicial
proceeding (whether or not such Bank or Agent shall be designated a party
thereto) or any other claim by any Person relating to or arising out of any Loan
Document or any actual or proposed use of proceeds of the Loans or any of the
Debt, or any activities of any Company or any Obligor or any of their respective
Affiliates; provided that no Bank nor Agent shall have the right to be
indemnified under this Section for its own gross negligence or willful
misconduct as determined by a court of competent jurisdiction. All obligations
provided for in this Section 10.6 shall survive any termination of this
Agreement.



SECTION 10.7. Obligations Several; No Fiduciary Obligations. The obligations of
the Banks hereunder are several and not joint. Nothing contained in this
Agreement and no action taken by Agent or the Banks pursuant hereto shall be
deemed to constitute the Banks a partnership, association, joint venture or
other entity. No default by any Bank hereunder shall excuse the other Banks from
any obligation under this Agreement; but no Bank shall have or acquire any
additional obligation of any kind by reason of such default. The relationship
among Borrower and the Banks with respect to the Loan Documents and the Related
Writings is and shall be solely that of debtor and creditors, respectively, and
neither Agent nor any Bank shall have any fiduciary obligation toward Borrower
with respect to any such documents or the transactions contemplated thereby.



SECTION 10.8. Execution In Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same agreement.



SECTION 10.9. Binding Effect; Borrower's Assignment. This Agreement shall become
effective when it shall have been executed by Borrower, Agent and by each Bank
and thereafter shall be binding upon and inure to the benefit of Borrower, Agent
and each of the Banks and their respective successors and assigns, except that
Borrower shall not have the right to assign its rights hereunder or any interest
herein without the prior written consent of Agent and all of the Banks.



SECTION 10.10. Bank Assignments/Participations.



A. Assignments of Commitments. Each Bank shall have the right at any time or
times to assign to another financial institution, without recourse, all or a
percentage of all of the following: (a) that Bank's Commitment, (b) all Loans
made by that Bank, (c) that Bank's Notes, and (d) that Bank's interest in any
participation purchased pursuant to subpart 2 of Section 2.1A or 2.1B or Section
8.4 hereof; provided, however, in each such case, that the assignor and the
assignee shall have complied with the following requirements:



(i) Prior Consent. No assignment may be consummated pursuant to this Section
10.10 without the prior written consent of Borrower and Agent (other than an
assignment by any Bank to any affiliate of such Bank which affiliate is either
wholly-owned by such Bank or is wholly-owned by a Person that wholly owns,
either directly or indirectly, such Bank), which consent of Borrower and Agent
shall not be unreasonably withheld; provided, however, that, Borrower's consent
shall not be required if, at the time of the proposed assignment, any Default or
Event of Default shall then exist. Anything herein to the contrary
notwithstanding, any Bank may at any time make a collateral assignment of all or
any portion of its rights under the Loan Documents to a Federal Reserve Bank,
and no such assignment shall release such assigning Bank from its obligations
hereunder;



(ii) Minimum Amount. Each such assignment shall be in a minimum amount of the
lesser of Ten Million Dollars ($10,000,000) of the assignor's Commitment and
interest herein or the entire amount of the assignor's Commitment and interest
herein;



(iii) Assignment Fee; Assignment Agreement. Unless the assignment shall be to an
affiliate of the assignor or the assignment shall be due to merger of the
assignor or for regulatory purposes, either the assignor or the assignee shall
remit to Agent, for its own account, an administrative fee of Three Thousand
Five Hundred Dollars ($3,500). Unless the assignment shall be due to merger of
the assignor or a collateral assignment for regulatory purposes, the assignor
shall (A) cause the assignee to execute and deliver to Borrower and Agent an
Assignment Agreement, and (B) execute and deliver, or cause the assignee to
execute and deliver, as the case may be, to Agent such additional amendments,
assurances and other writings as Agent may reasonably require; and



(iv) Non-U.S. Assignee. If the assignment is to be made to an assignee which is
organized under the laws of any jurisdiction other than the United States or any
state thereof, the assignor Bank shall cause such assignee, at least five (5)
Business Days prior to the effective date of such assignment, (A) to represent
to the assignor Bank (for the benefit of the assignor Bank, Agent and Borrower)
that under applicable law and treaties no taxes will be required to be withheld
by Agent, Borrower or the assignor with respect to any payments to be made to
such assignee in respect of the Loans hereunder, (B) to furnish to the assignor
(and, in the case of any assignee registered in the Register (as defined below),
Agent and Borrower) either (1) U.S. Internal Revenue Service Form W-8ECI or U.S.
Internal Revenue Service Form W-8BEN or (2) United States Internal Revenue
Service Form W-8 or W-9, as applicable (wherein such assignee claims entitlement
to complete exemption from U.S. federal withholding tax on all interest payments
hereunder), and (C) to agree (for the benefit of the assignor, Agent and
Borrower) to provide the assignor Bank (and, in the case of any assignee
registered in the Register, Agent and Borrower) a new Form W-8ECI or Form W-8BEN
or Form W-8 or W-9, as applicable, upon the expiration or obsolescence of any
previously delivered form and comparable statements in accordance with
applicable U.S. laws and regulations and amendments duly executed and completed
by such assignee, and to comply from time to time with all applicable U.S. laws
and regulations with regard to such withholding tax exemption.



Upon satisfaction of the requirements specified in clauses (i) through
(iv) above, Borrower shall execute and deliver (A) to Agent, the assignor and
the assignee, any consent or release (of all or a portion of the obligations of
the assignor) required to be delivered by Borrower in connection with the
Assignment Agreement, and (B) to the assignee, an appropriate Note or Notes.
After delivery of the new Note or Notes, the assignor's Note or Notes being
replaced shall be returned to Borrower marked "replaced".



Upon satisfaction of the requirements of set forth in (i) through (iv), and any
other condition contained in this Section 10.10A, (A) the assignee shall become
and thereafter be deemed to be a "Bank" for the purposes of this Agreement, (B)
in the event that the assignor's entire interest has been assigned, the assignor
shall cease to be and thereafter shall no longer be deemed to be a "Bank" and
(C) the signature pages hereto and Schedule 1 hereto shall be automatically
amended, without further action, to reflect the result of any such assignment.



Agent shall maintain at its address referred to in Section 10.4 hereof a copy of
each Assignment Agreement delivered to it and a register (the "Register") for
the recordation of the names and addresses of the Banks and the Commitment of,
and principal amount of the Loans owing to, each Bank from time to time. The
entries in the Register shall be conclusive, in the absence of manifest error,
and Borrower, Agent and the Banks may treat each financial institution whose
name is recorded in the Register as the owner of the Loan recorded therein for
all purposes of this Agreement. The Register shall be available for inspection
by Borrower or any Bank at any reasonable time and from time to time upon
reasonable prior notice.



B. Sale of Participations. Each Bank shall have the right at any time or times,
without the consent of Agent or Borrower, to sell one or more participations or
sub-participations to a financial institution, as the case may be, in all or any
part of (a) that Bank's Commitment, (b) that Bank's Commitment Percentage,
(c) any Loan made by that Bank, (d) any Note delivered to that Bank pursuant to
this Agreement, and (e) that Bank's interest in any participation, if any,
purchased pursuant to subpart 2 of Section 2.1A or 2.1B or Section 8.4, hereof
or this Section 10.10B.



The provisions of Article III and Section 10.6 shall inure to the benefit of
each purchaser of a participation or sub-participation and Agent shall continue
to distribute payments pursuant to this Agreement as if no participation has
been sold.



If any Bank shall sell any participation or sub-participation, that Bank shall,
as between itself and the purchaser, retain all of its rights (including,
without limitation, rights to enforce against Borrower the Loan Documents and
the Related Writings) and duties pursuant to the Loan Documents and the Related
Writings, including, without limitation, that Bank's right to approve any
waiver, consent or amendment pursuant to Section 10.3, except if and to the
extent that any such waiver, consent or amendment would:



(i) reduce any fee or commission allocated to the participation or
sub-participation, as the case may be,



(ii) reduce the amount of any principal payment on any Loan allocated to the
participation or sub-participation, as the case may be, or reduce the principal
amount of any Loan so allocated or the rate of interest payable thereon, or



(iii) extend the time for payment of any amount allocated to the participation
or sub-participation, as the case may be.



No participation or sub-participation shall operate as a delegation of any duty
of the seller thereof. Under no circumstance shall any participation or
sub-participation be deemed a novation in respect of all or any part of the
seller's obligations pursuant to this Agreement.



SECTION 10.11. Designation.



(a) Notwithstanding anything in this Agreement to the contrary, any Bank (a
"Designating Bank") may grant to one or more special purpose funding vehicles
(each an "SPV"), identified in writing from time to time by such Designating
Bank to Agent and Borrower, the option to provide to Borrower all or any part of
any Loan that such Designating Bank would otherwise be obligated to make to
Borrower pursuant to this Agreement; provided that (i) nothing in this Section
shall constitute a commitment by any SPV to make any Loan, and (ii) if an SPV
designated by a Designating Bank to make Loans elects not to exercise such
option or otherwise fails to provide all or any part of such Loan, such
Designating Bank shall still be obligated to make such Loan pursuant to the
terms hereof. The making of a Loan by an SPV hereunder shall reduce the
availability under the Commitment of the Designating Bank to the same extent,
and as if, such Loan were made by such Designating Bank.



(b) As to any Loans or portion thereof made by an SPV, each such SPV shall have
all of the rights that a Bank making such Loans or portion thereof would have
under this Agreement; provided, however, that each SPV shall have granted its
Designating Bank an irrevocable power of attorney to deliver and receive all
communications and notices under this Agreement and any other Loan Document and
to exercise, in its reasonable discretion, on behalf of such SPV, all of such
SPV's voting rights under this Agreement. No additional Note shall be required
to evidence the Loans or portion thereof made by an SPV and the Designating Bank
shall be deemed to hold its Note as agent for such SPV to the extent of the
Loans or portion thereof funded by such SPV. In addition, any payments for the
account of any SPV shall be paid to its respective Designating Bank as agent for
such SPV.



(c) Agent, Borrower and the Banks agree that no SPV shall be liable for an
indemnity or payment under this Agreement for which a Bank would otherwise be
liable and the Designating Bank shall remain liable for its Commitment
Percentage of such indemnity or payment to the extent such Designating Bank
would otherwise be liable. In furtherance of the foregoing, Agent, Borrower and
each of the Banks hereby agree (which agreement shall survive the termination of
this Agreement) that, prior to the date that is one year and one day after the
payment in full of all of the outstanding commercial paper or other senior
indebtedness of any SPV, none of Agent, Borrower or any Bank shall institute
against, or join any other Person in instituting against, such SPV any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceeding
under the laws of the United States or any State thereof.



(d) In addition, notwithstanding anything to the contrary contained in this
Section 10.11, or otherwise in this Agreement, any SPV may (i) at any time and
without paying any processing fee therefor, assign (or grant a participation in)
all or a portion of its interest in any Loans to its Designating Bank or to any
financial institution providing liquidity and/or credit support to or for the
account of such SPV to support the funding or maintenance of Loans, and (ii)
disclose on a confidential basis any non-public information relating to the
Loans made by such SPV to any rating agency, commercial paper dealer or provider
of any surety, guarantee or credit or liquidity enhancements to such SPV. This
Section 10.11 may not be amended without the prior written consent of any
Designating Bank affected thereby.



SECTION 10.12. Calculations. The financial statements to be furnished to Agent
and the Banks under this Agreement shall be made and prepared in accordance with
GAAP consistently applied throughout the periods involved (except as set forth
in the notes thereto or as otherwise disclosed in writing by Borrower to Agent
and the Banks); provided, that if at any time the computations determining
compliance with Section 5.7 hereof utilize accounting principles different than
those utilized in the financial statements furnished to the Banks, such
computations shall set forth in reasonable detail a description of the
differences and the effect upon such computations.



SECTION 10.13. Severability of Provisions; Captions; Attachments. Any provision
of this Agreement that is prohibited or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction. The several captions to Sections and subsections herein are
inserted for convenience only and shall be ignored in interpreting the
provisions of this Agreement. Each schedule or exhibit attached to this
Agreement shall be incorporated herein an shall be deemed to be a part hereof.



SECTION 10.14. Investment Purpose. Each of the Banks represents and warrants to
Borrower that it is entering into this Agreement with the present intention of
acquiring any Note issued pursuant hereto for investment purposes only and not
for the purpose of distribution or resale, it being understood, however, that
each Bank shall at all times retain full control over the disposition of its
assets.



SECTION 10.15. Entire Agreement. This Agreement, any Note and any other Loan
Document or other agreement, document or instrument attached hereto or executed
on or as of the Closing Date integrate all the terms and conditions mentioned
herein or incidental hereto and supersede all oral representations and
negotiations and prior writings with respect to the subject matter hereof.



SECTION 10.16. Governing Law; Submission to Jurisdiction. This Agreement, each
of the Notes and any Related Writing shall be governed by and construed in
accordance with the laws of the State of Ohio and the respective rights and
obligations of Borrower and the Banks shall be governed by Ohio law, without
regard to principles of conflict of laws. Borrower hereby irrevocably submits to
the non-exclusive jurisdiction of any Ohio state or federal court sitting in
Cleveland, Ohio, over any action or proceeding arising out of or relating to
this Agreement, the Debt or any Related Writing, and Borrower hereby irrevocably
agrees that all claims in respect of such action or proceeding may be heard and
determined in such Ohio state or federal court. Borrower, on behalf of itself
and its Subsidiaries, hereby irrevocably waives, to the fullest extent permitted
by law, any objection it may now or hereafter have to the laying of venue in any
action or proceeding in any such court as well as any right it may now or
hereafter have to remove such action or proceeding, once commenced, to another
court on the grounds of FORUM NON CONVENIENS or otherwise. Borrower agrees that
a final, nonappealable judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.



SECTION 10.17. Legal Representation Of Parties. The Loan Documents were
negotiated by the parties with the benefit of legal representation and any rule
of construction or interpretation otherwise requiring this Agreement or any
other Loan Document to be construed or interpreted against any party shall not
apply to any construction or interpretation hereof or thereof.





[Remainder of page left intentionally blank]



SECTION 10.18. JURY TRIAL WAIVER. BORROWER, AGENT AND EACH OF THE BANKS WAIVE
ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWER, AGENT AND THE BANKS, OR ANY
THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS AGREEMENT OR ANY
NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.



Address: 600 Albany Street

Dayton, Ohio 45401

Attention: _______________

THE STANDARD REGISTER COMPANY By:________________________________



Name:______________________________

Title:_______________________________

Address: Key Center



127 Public Square

Cleveland, Ohio 44114-1306

Attention: Large Corporate

Banking Division

KEYBANK NATIONAL ASSOCIATION, as Agent and as a Bank
By:_________________________________



Mary K. Young, Vice President

Address: _________________________



_________________________

_________________________

THE BANK OF NEW YORK By:_________________________________



Name:______________________________

Title:_______________________________

Address: _________________________



_________________________

_________________________

BANK ONE, MICHIGAN By:_________________________________



Name:______________________________

Title:_______________________________

Address: _________________________



_________________________

_________________________

THE FIFTH THIRD BANK By:_________________________________



Name:______________________________

Title:_______________________________

Address: _________________________



_________________________

_________________________

FIRSTAR BANK, N.A. By:_________________________________



Name:______________________________

Title:_______________________________

Address: _________________________



_________________________

_________________________

HARRIS TRUST AND SAVINGS BANK By:_________________________________



Name:______________________________

Title:_______________________________

Address: _________________________



_________________________

_________________________

THE CHASE MANHATTAN BANK By:_________________________________



Name:______________________________

Title:_______________________________

Address: _________________________



_________________________

_________________________

NATIONAL CITY BANK By:_________________________________



Name:______________________________

Title:_______________________________

Address: _________________________



_________________________

_________________________

BANK OF AMERICA, N.A. By:_________________________________



Name:______________________________

Title:_______________________________

Address: _________________________



_________________________

_________________________

STANDARD FEDERAL BANK By:_________________________________



Name:______________________________

Title:_______________________________







SCHEDULE      1

Banks and Commitments









Banking Institution

Commitment Percentage

Tranche A

Commitment Amount





Tranche B

Commitment Amount







Maximum Amount KeyBank National Association 23.529412% $40,000,000.00
$20,000,000.00 $60,000,000.00 The Chase Manhattan Bank 11.764706% $20,000,000.00
$10,000,000.00 $30,000,000.00 National City Bank 11.764706% $20,000,000.00
$10,000,000.00 $30,000,000.00 The Fifth Third Bank 9.803922% $16,666,666.67
$8,333,333.33 $25,000,000.00 The Bank of New York 7.843137% $13,333,333.33
$6,666,666.67 $20,000,000.00 Bank One, Michigan 7.843137% $13,333,333.33
$6,666,666.67 $20,000,000.00 Firstar Bank, N.A. 7.843137% $13,333,333.33
$6,666,666.67 $20,000,000.00 Harris Trust and Savings Bank 7.843137%
$13,333,333.33 $6,666,666.67 $20,000,000.00 Bank of America, N.A. 7.843137%
$13,333,333.34 $6,666,666.66 $20,000,000.00 Standard Federal Bank 3.921569%
$6,666,666.67 $3,333,333.33 $10,000,000.00 100.00% $170,000,000.00
$85,000,000.00      Total Commitment Amount: $255,000,000





EXHIBIT A



TRANCHE A NOTE



$ Cleveland, Ohio

May 11, 2001





FOR VALUE RECEIVED, the undersigned, THE STANDARD REGISTER COMPANY, an Ohio
corporation, ("Borrower") promises to pay on the last day of the applicable
Commitment Period, as defined in the Credit Agreement (as hereinafter defined),
to the order of _________ ("Bank") at the Main Office of KEYBANK NATIONAL
ASSOCIATION, as Agent, 127 Public Square, Cleveland, Ohio 44114-1306 the
principal sum of



____________ . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . DOLLARS



or the aggregate unpaid principal amount of all Tranche A Loans, as defined in
the Credit Agreement, made by Bank to Borrower pursuant to Section 2.1A of the
Credit Agreement, whichever is less, in lawful money of the United States of
America. As used herein, "Credit Agreement" means the Credit Agreement dated as
of May 11, 2001, among Borrower, the banks named therein and KeyBank National
Association, as Agent, as the same may from time to time be amended, restated or
otherwise modified. Capitalized terms used herein shall have the meanings
ascribed to them in the Credit Agreement.



Borrower also promises to pay interest on the unpaid principal amount of each
Tranche A Loan from time to time outstanding, from the date of such Tranche A
Loan until the payment in full thereof, at the rates per annum that shall be
determined in accordance with the provisions of Section 2.1A of the Credit
Agreement. Such interest shall be payable on each date provided for in such
Section 2.1A; provided, however, that interest on any principal portion that is
not paid when due shall be payable on demand.



The portions of the principal sum hereof from time to time representing Base
Rate Loans and LIBOR Loans, and payments of principal of any thereof, shall be
shown on the records of Bank by such method as Bank may generally employ;
provided, however, that failure to make any such entry shall in no way detract
from Borrower's obligations under this Note.



If this Note shall not be paid at maturity, whether such maturity occurs by
reason of lapse of time or by operation of any provision for acceleration of
maturity contained in the Credit Agreement, the principal hereof and the unpaid
interest thereon shall bear interest, until paid, at a rate per annum equal to
the Default Rate. All payments of principal of and interest on this Note shall
be made in immediately available funds.



This Note is one of the Tranche A Notes referred to in the Credit Agreement.
Reference is made to the Credit Agreement for a description of the right of the
undersigned to anticipate payments hereof, the right of the holder hereof to
declare this Note due prior to its stated maturity, and other terms and
conditions upon which this Note is issued.



Except as expressly provided in the Credit Agreement, Borrower expressly waives
presentment, demand, protest and notice of any kind.



JURY TRIAL WAIVER. BORROWER, AGENT AND EACH OF THE BANKS WAIVE ANY RIGHT TO HAVE
A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT
OR OTHERWISE, AMONG BORROWER, AGENT AND THE BANKS, OR ANY THEREOF, ARISING OUT
OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED AMONG THEM IN CONNECTION WITH THIS NOTE OR ANY OTHER INSTRUMENT,
DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE
TRANSACTIONS RELATED THERETO.



THE STANDARD REGISTER COMPANY By:__________________________

Name:________________________

Title:_________________________







EXHIBIT B



TRANCHE B NOTE



$______________ Cleveland, Ohio May 11, 2001





FOR VALUE RECEIVED, the undersigned, THE STANDARD REGISTER COMPANY, an Ohio
corporation, ("Borrower") promises to pay on the last day of the applicable
Commitment Period, as defined in the Credit Agreement (as hereinafter defined),
to the order of _________ ("Bank") at the Main Office of KEYBANK NATIONAL
ASSOCIATION, as Agent, 127 Public Square, Cleveland, Ohio 44114-1306 the
principal sum of



____________ . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . DOLLARS



or the aggregate unpaid principal amount of all Tranche B Loans, as defined in
the Credit Agreement, made by Bank to Borrower pursuant to Section 2.1B of the
Credit Agreement, whichever is less, in lawful money of the United States of
America, or, with respect to Tranche B Loans that have been converted to a Term
Loan, as defined in the Credit Agreement, payable in accordance with the terms
of Section 2.1B of the Credit Agreement. As used herein, "Credit Agreement"
means the Credit Agreement dated as of May 11, 2001, among Borrower, the banks
named therein and KeyBank National Association, as Agent, as the same may from
time to time be amended, restated or otherwise modified. Capitalized terms used
herein shall have the meanings ascribed to them in the Credit Agreement.



Borrower also promises to pay interest on the unpaid principal amount of each
Tranche B Loan from time to time outstanding, from the date of such Tranche B
Loan until the payment in full thereof, at the rates per annum that shall be
determined in accordance with the provisions of Section 2.1B of the Credit
Agreement. Such interest shall be payable on each date provided for in such
Section 2.1B; provided, however, that interest on any principal portion that is
not paid when due shall be payable on demand.



The portions of the principal sum hereof from time to time representing Base
Rate Loans and LIBOR Loans, and payments of principal of any thereof, shall be
shown on the records of Bank by such method as Bank may generally employ;
provided, however, that failure to make any such entry shall in no way detract
from Borrower's obligations under this Note.



If this Note shall not be paid at maturity, whether such maturity occurs by
reason of lapse of time or by operation of any provision for acceleration of
maturity contained in the Credit Agreement, the principal hereof and the unpaid
interest thereon shall bear interest, until paid, at a rate per annum equal to
the Default Rate. All payments of principal of and interest on this Note shall
be made in immediately available funds.



This Note is one of the Tranche B Notes referred to in the Credit Agreement.
Reference is made to the Credit Agreement for a description of the right of the
undersigned to anticipate payments hereof, the right of the holder hereof to
declare this Note due prior to its stated maturity, and other terms and
conditions upon which this Note is issued.



Except as expressly provided in the Credit Agreement, Borrower expressly waives
presentment, demand, protest and notice of any kind.



JURY TRIAL WAIVER. BORROWER, AGENT AND EACH OF THE BANKS WAIVE ANY RIGHT TO HAVE
A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT
OR OTHERWISE, AMONG BORROWER, AGENT AND THE BANKS, OR ANY THEREOF, ARISING OUT
OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED AMONG THEM IN CONNECTION WITH THIS NOTE OR ANY OTHER INSTRUMENT,
DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE
TRANSACTIONS RELATED THERETO.



THE STANDARD REGISTER COMPANY By:__________________________

Name:________________________

Title:_________________________





EXHIBIT C



SWING LINE NOTE



$50,000,000 Cleveland, Ohio May 11, 2001



FOR VALUE RECEIVED, the undersigned, THE STANDARD REGISTER COMPANY, an Ohio
corporation ("Borrower"), promises to pay to the order of KEYBANK NATIONAL
ASSOCIATION ("Bank") at the Main Office of KEYBANK NATIONAL ASSOCIATION, Agent,
127 Public Square, Cleveland, Ohio 44114-1306 the principal sum of



FIFTY MILLION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
AND 00/100 DOLLARS



or, if less, the aggregate unpaid principal amount of all Swing Loans, as
defined in the Credit Agreement (as hereinafter defined) made by Bank to
Borrower pursuant to subpart 2 of Section 2.1A and subpart 2 of Section 2.1B of
the Credit Agreement, in lawful money of the United States of America on the
earlier of the last day of the applicable Commitment Period, as defined in the
Credit Agreement, or, with respect to each Swing Loan, the Swing Loan Maturity
Date applicable thereto. As used herein, "Credit Agreement" means the Credit
Agreement dated as of May 11, 2001, among Borrower, the banks named therein and
KeyBank National Association, as Agent, as the same may from time to time be
amended, restated or otherwise modified. Capitalized terms used herein shall
have the meanings ascribed to them in the Credit Agreement.



Borrower also promises to pay interest on the unpaid principal amount of each
Swing Loan from time to time outstanding, from the date of such Swing Loan until
the payment in full thereof, at the rates per annum which shall be determined in
accordance with the provisions of subpart 2 of Section 2.1A of the Credit
Agreement. Such interest shall be payable on each date provided for in such
subpart 2 of such Section 2.1A; provided, however, that interest on any
principal portion which is not paid when due shall be payable on demand.



The principal sum hereof from time to time and the payments of principal and
interest thereon of either hereof, shall be shown on the records of Bank by such
method as Bank may generally employ; provided, however, that failure to make any
such entry shall in no way detract from Borrower's obligations under this Note.



If this Note shall not be paid at maturity, whether such maturity occurs by
reason of lapse of time or by operation of any provision for acceleration of
maturity contained in the Credit Agreement, the principal hereof and the unpaid
interest thereon shall bear interest, until paid, at a rate per annum equal to
the Default Rate. All payments of principal of and interest on this Note shall
be made in immediately available funds.



This Note is the Swing Line Note referred to in the Credit Agreement. Reference
is made to the Credit Agreement for a description of the right of the
undersigned to anticipate payments hereof, the right of the holder hereof to
declare this Note due prior to its stated maturity, and other terms and
conditions upon which this Note is issued.



Except as expressly provided in the Credit Agreement, Borrower expressly waives
presentment, demand, protest and notice of any kind.



JURY TRIAL WAIVER. BORROWER, AGENT AND EACH OF THE BANKS WAIVE ANY RIGHT TO HAVE
A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT
OR OTHERWISE, AMONG BORROWER, AGENT AND THE BANKS, OR ANY THEREOF, ARISING OUT
OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED AMONG THEM IN CONNECTION WITH THIS NOTE OR ANY OTHER NOTE OR OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH
OR THE TRANSACTIONS RELATED THERETO.



THE STANDARD REGISTER COMPANY By:__________________________

Name:________________________

Title:_________________________







EXHIBIT D



NOTICE OF LOAN



[Date]_________________, 20____



KeyBank National Association, as Agent

127 Public Square

Cleveland, Ohio 44114-0616

Attention:



Ladies and Gentlemen:



The undersigned, THE STANDARD REGISTER COMPANY, refers to the Credit Agreement,
dated as of May 11, 2001 ("Credit Agreement", the terms defined therein being
used herein as therein defined), among the undersigned, the Banks, as defined in
the Credit Agreement, and KeyBank National Association, as Agent, and hereby
gives you notice, pursuant to Section 2.2 of the Credit Agreement that the
undersigned hereby requests a Loan under the Credit Agreement, and in connection
therewith sets forth below the information relating to the Loan (the "Proposed
Loan") as required by Section 2.2 of the Credit Agreement:



(a) The Business Day of the Proposed Loan is __________, 20__.



(b) The amount of the Proposed Loan is $_______________.



(c) The Proposed Loan is to be a Base Rate Loan ____ /LIBOR Loan ___/

Swing Loan_____. (Check one.)



(d) If the Proposed Loan is a LIBOR Loan, the Interest Period requested is

one month ___, two months ___, three months ___, six months ____.

(Check one.)



(e) If the Proposed Loan is a Swing Loan, such Swing Loan is

pursuant to the Tranche A Commitment _____

/Tranche B Commitment _____. (Check one.)



The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Loan:



(i) the representations and warranties contained in each Loan Document are
correct, before and after giving effect to the Proposed Loan and the application
of the proceeds therefrom, as though made on and as of such date;



(ii) no event has occurred and is continuing, or would result from such Proposed
Loan, or the application of proceeds therefrom, that constitutes a Default or
Event of Default; and



(iii) the conditions set forth in Section 2.2 and Article IV of the Credit
Agreement have been satisfied.



Very truly yours, THE STANDARD REGISTER COMPANY By:___________________________

Name:_________________________

Title:__________________________











EXHIBIT E



COMPLIANCE CERTIFICATE



For Fiscal Quarter ended ____________________



THE UNDERSIGNED HEREBY CERTIFY THAT:



(1) We are the duly elected President and Chief Financial Officer of THE
STANDARD REGISTER COMPANY, an Ohio corporation ("Borrower");



(2) We are familiar with the terms of that certain Credit Agreement, dated as of
May 11, 2001, among the undersigned, the Banks, as defined in the Credit
Agreement, and KeyBank National Association, as Agent (as the same may from time
to time be amended, restated or otherwise modified, the "Credit Agreement", the
terms defined therein being used herein as therein defined), and the terms of
the other Loan Documents, and we have made, or have caused to be made under our
supervision, a review in reasonable detail of the transactions and condition of
Borrower and its Subsidiaries during the accounting period covered by the
attached financial statements;



(3) The review described in paragraph (2) above did not disclose, and we have no
knowledge of, the existence of any condition or event that constitutes or
constituted a Default or Event of Default, at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate;



(4) The representations and warranties made by Borrower contained in each Loan
Document are true and correct as though made on and as of the date hereof; and



(5) Set forth on Attachment I hereto are calculations of the financial covenants
set forth in Section 5.7 of the Credit Agreement, which calculations show
compliance with the terms thereof, and the Adjusted Leverage Ratio.



IN WITNESS WHEREOF, we have signed this certificate the ___ day of _________,
20___.



THE STANDARD REGISTER COMPANY By:___________________________

Name:_________________________

Title:__________________________

and___________________________



Name:_________________________

Title:__________________________

EXHIBIT F



REQUEST FOR CONVERSION



[Date]__________________, _____



KeyBank National Association, as Agent

127 Public Square

Cleveland, Ohio 44114

Attention: _______________



Ladies and Gentlemen:



The undersigned, THE STANDARD REGISTER COMPANY, an Ohio corporation, refers to
the Credit Agreement, dated as of May 11, 2001 (as the same may from time to
time be amended, restated or otherwise modified, the "Credit Agreement", the
terms defined therein being used herein as therein defined), among the
undersigned, the Banks, as defined in the Credit Agreement, and KeyBank National
Association, as Agent, and hereby gives Agent and the Banks notice, pursuant to
Section 2.1B of the Credit Agreement that the undersigned hereby requests the
conversion of the outstanding Tranche B Loans into a Term Loan (the
"Conversion") under the Credit Agreement, and in connection with the Conversion,
sets forth below the information relating to the Conversion as required by
Section 2.1B of the Credit Agreement. The undersigned hereby requests the Banks
to:



(a) Convert the current outstanding Tranche B Loans in the aggregate principal
amount of $____________, to a Term Loan in a principal amount equal to the
outstanding aggregate principal balance of such Tranche B Loans.



(b) The Term Loan is to be a Base Rate Loan ($_________) and/or LIBOR Loan
($__________).



(c) If the Term Loan is a LIBOR Loan, the Interest Period requested is one month
___, two months ___, three months ___, six months ___ (Check one.)



The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Conversion:



(i) the representations and warranties contained in each Loan Document are
correct, before and after giving effect to the Conversion and the application of
the proceeds therefrom, as though made on and as of such date;



(ii) no event has occurred or would result from such Conversion, or the
application of proceeds therefrom, which constitutes a Default or Event of
Default; and



(iii) the conditions set forth in Section 2.2 and Article IV of the Credit
Agreement have been satisfied.



Very truly yours, THE STANDARD REGISTER COMPANY By:___________________________

Name:_________________________

Title:__________________________







EXHIBIT G



REQUEST FOR EXTENSION



[Date]_______________________, _____



KeyBank National Association, as Agent

127 Public Square

Cleveland, Ohio 44114

Attention: __________________



Ladies and Gentlemen:



The undersigned, THE STANDARD REGISTER COMPANY, refers to the Credit Agreement,
dated as of May 11, 2001 ("Credit Agreement", the terms defined therein being
used herein as therein defined), among the undersigned, the Banks, as defined in
the Credit Agreement, and KeyBank National Association, as Agent, and hereby
gives you notice, pursuant to Section 2.9 of the Credit Agreement that the
undersigned hereby requests an extension as set forth below (the "Extension")
under the Credit Agreement, and, in connection with the Extension, sets forth
below the information relating to the Extension as required by Section 2.9 of
the Credit Agreement. The undersigned hereby requests Bank to:



(a)____ Extend the Commitment Period applicable to the Tranche A Commitment

from _______ to ________.



(b)____ Extend the Commitment Period applicable to the Tranche B Commitment

from _______ to ________.



The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Extension: (i) the
representations and warranties contained in each Loan Document are correct,
before and after giving effect to the Extension and the application of the
proceeds therefrom, as though made on and as of such date; (ii) no event has
occurred and is continuing, or would result from such Extension, or the
application of proceeds therefrom, which constitutes a Default or Event of
Default; and (iii) the conditions set forth in Section 2.2 and Article IV of the
Credit Agreement have been satisfied.



Very truly yours, THE STANDARD REGISTER COMPANY By:______________________

Name:____________________

Title: _____________________









EXHIBIT H



FORM OF



ASSIGNMENT AND ACCEPTANCE AGREEMENT



This Assignment and Acceptance Agreement (this "Assignment Agreement") between
______________________ (the "Assignor") and ______________________ (the
"Assignee") is dated as of ________, 20_. The parties hereto agree as follows:



1. Preliminary Statement. Assignor is a party to a Credit Agreement, dated as of
May 11, 2001 (which, as it may from time to time be amended, restated or
otherwise modified is herein called the "Credit Agreement"), among THE STANDARD
REGISTER COMPANY, an Ohio corporation ("Borrower"), the banking institutions
named on Schedule 1 thereto (collectively, "Banks" and, individually, "Bank"),
and KEYBANK NATIONAL ASSOCIATION, as agent for the Banks ("Agent"). Capitalized
terms used herein and not otherwise defined herein shall have the meanings
attributed to them in the Credit Agreement.



2. Assignment and Assumption. Assignor hereby sells and assigns to Assignee, and
Assignee hereby purchases and assumes from Assignor, an interest in and to
Assignor's rights and obligations under the Credit Agreement, effective as of
the Assignment Effective Date (as hereinafter defined), equal to the percentage
interest specified on Annex 1 hereto (hereinafter, "Assignee's Percentage") of
Assignor's right, title and interest in and to (a) the Commitment of Assignor as
set forth on Annex 1 (hereinafter, "Assigned Amount"), (b) any Loan made by
Assignor which is outstanding on the Assignment Effective Date, (c) any Note
delivered to Assignor pursuant to the Credit Agreement, and (d) the Credit
Agreement and the other Related Writings. After giving effect to such sale and
assignment and on and after the Assignment Effective Date, Assignee shall be
deemed to have a "Commitment Percentage" under the Credit Agreement equal to the
Commitment Percentage set forth in subparts I.C on Annex 1 hereto.



3. Assignment Effective Date. The Assignment Effective Date (the "Assignment
Effective Date") shall be two (2) Business Days (or such other time agreed to by
Agent) after the following conditions precedent have been satisfied:



(a) receipt by Agent of this Assignment Agreement, including Annex 1 hereto,
properly executed by Assignor and Assignee and accepted and consented to by
Agent and, if necessary pursuant to the provisions of Section 10.10(A)(i) of the
Credit Agreement, by Borrower;



(b) receipt by Agent from Assignor of a fee of Three Thousand Five Hundred
Dollars ($3,500), in accordance with Section 10.10A of the Credit Agreement;



(c) receipt by Agent from Assignee of an administrative questionnaire, or other
similar document, which shall include (i) the address for notices under the
Credit Agreement, (ii) the address of its Lending Office, (iii) wire transfer
instructions for delivery of funds by Agent, (iv) and such other information as
Agent shall request; and



(d) receipt by Agent from Assignor or Assignee of any other information required
pursuant to Section 10.10 of the Credit Agreement or otherwise necessary to
complete the transaction contemplated hereby.



4. Payment Obligations. In consideration for the sale and assignment of Loans
hereunder, Assignee shall pay Assignor, on the Assignment Effective Date, an
amount in Dollars equal to Assignee's Percentage. Any interest, fees and other
payments accrued prior to the Assignment Effective Date with respect to the
Assigned Amount shall be for the account of Assignor. Any interest, fees and
other payments accrued on and after the Assignment Effective Date with respect
to the Assigned Amount shall be for the account of Assignee. Each of Assignor
and Assignee agrees that it will hold in trust for the other part any interest,
fees or other amounts which it may receive to which the other party is entitled
pursuant to the preceding sentence and to pay the other party any such amounts
which it may receive promptly upon receipt thereof.



5. Credit Determination; Limitations on Assignor's Liability. Assignee
represents and warrants to Assignor, Borrower, Agent and the other Banks
(a) that it is capable of making and has made and shall continue to make its own
credit determinations and analysis based upon such information as Assignee
deemed sufficient to enter into the transaction contemplated hereby and not
based on any statements or representations by Assignor, (b) Assignee confirms
that it meets the requirements to be an assignee as set forth in Section 10.10
of the Credit Agreement; (c) Assignee confirms that it is able to fund the Loans
as required by the Credit Agreement; (d) Assignee agrees that it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Agreement and the Related Writings are required to be performed by it as
a Bank thereunder; and (e) Assignee represents that it has reviewed each of the
Loan Documents. It is understood and agreed that the assignment and assumption
hereunder are made without recourse to Assignor and that Assignor makes no
representation or warranty of any kind to Assignee and shall not be responsible
for (i) the due execution, legality, validity, enforceability, genuineness,
sufficiency or collectability of the Credit Agreement or any Related Writings,
(ii) any representation, warranty or statement made in or in connection with the
Credit Agreement or any of the Related Writings, (iii) the financial condition
or creditworthiness of Borrower or any Guarantor of Payment, (iv) the
performance of or compliance with any of the terms or provisions of the Credit
Agreement or any of the Related Writings, (v) inspecting any of the property,
books or records of Borrower, or (vi) the validity, enforceability, perfection,
priority, condition, value or sufficiency of any collateral securing or
purporting to secure the Loans. Neither Assignor nor any of its officers,
directors, employees, agents or attorneys shall be liable for any mistake, error
of judgment, or action taken or omitted to be taken in connection with the
Loans, the Credit Agreement or the Related Writings, except for its or their own
bad faith or willful misconduct. Assignee appoints Agent to take such action as
agent on its behalf and to exercise such powers under the Credit Agreement as
are delegated to Agent by the terms thereof.



6. Indemnity. Assignee agrees to indemnify and hold Assignor harmless against
any and all losses, cost and expenses (including, without limitation, attorneys'
fees) and liabilities incurred by Assignor in connection with or arising in any
manner from Assignee's performance or non-performance of obligations assumed
under this Assignment Agreement.



7. Subsequent Assignments. After the Assignment Effective Date, Assignee shall
have the right pursuant to Section 10.10 of the Credit Agreement to assign the
rights which are assigned to Assignee hereunder, provided that (a) any such
subsequent assignment does not violate any of the terms and conditions of the
Credit Agreement, any of the Related Writings, or any law, rule, regulation,
order, writ, judgment, injunction or decree and that any consent required under
the terms of the Credit Agreement or any of the Related Writings has been
obtained, (b) the assignee under such assignment from Assignee shall agree to
assume all of Assignee's obligations hereunder in a manner satisfactory to
Assignor and (c) Assignee is not thereby released from any of its obligations to
Assignor hereunder.



8. Reductions of Aggregate Amount of Commitments. If any reduction in the Total
Commitment Amount occurs between the date of this Assignment Agreement and the
Assignment Effective Date, the percentage of the Total Commitment Amount
assigned to Assignee shall remain the percentage specified in Section 1 hereof
and the dollar amount of the Commitment of Assignee shall be recalculated based
on the reduced Total Commitment Amount.



9. Acceptance of Agent; Notice by Assignor. This Assignment Agreement is
conditioned upon the acceptance and consent of Agent and, if necessary pursuant
to Section 10.10A of the Credit Agreement, upon the acceptance and consent of
Borrower; provided, that the execution of this Assignment Agreement by Agent
and, if necessary, by Borrower is evidence of such acceptance and consent.



10. Entire Agreement. This Assignment Agreement embodies the entire agreement
and understanding between the parties hereto and supersedes all prior agreements
and understandings between the parties hereto relating to the subject matter
hereof.



11. Governing Law. This Assignment Agreement shall be governed by the internal
law, and not the law of conflicts, of the State of Ohio.



12. Notices. Notices shall be given under this Assignment Agreement in the
manner set forth in the Credit Agreement. For the purpose hereof, the addresses
of the parties hereto (until notice of a change is delivered) shall be the
address set forth under each party's name on the signature pages hereof.





IN WITNESS WHEREOF, the parties hereto have executed this Assignment Agreement
by their duly authorized officers as of the date first above written.



ASSIGNOR: Address: _____________________

_____________________

Attn:_________________

Phone: _______________

Fax:__________________

________________________________ By:______________________________



Name: ____________________________

Title:_____________________________

ASSIGNEE: Address: _____________________



_____________________

Attn:_________________

Phone: _______________

Fax:__________________

________________________________ By:______________________________



Name: ____________________________

Title:_____________________________





Accepted and Consented to this ___ day

of ___, 20_:



KEYBANK NATIONAL ASSOCIATION,

   as Agent





By:________________________________

Name:______________________________

Title:_______________________________



Accepted and Consented to this ___ day

of _______, 20__:



THE STANDARD REGISTER COMPANY



By:_________________________________

Name:______________________________

Title:_______________________________



ANNEX 1

TO

ASSIGNMENT AND ACCEPTANCE AGREEMENT



On and after ___________, 20__ (the "Assignment Effective Date"), the Commitment
of Assignee, and, if this is less than an assignment of all of Assignor's
interest, Assignor, shall be as follows:





I. ASSIGNEE'S COMMITMENT A. Assignee's Percentage __________% B. Assigned Amount
$__________ C. Assignee's Commitment Percentage under the Credit Agreement
__________% II. ASSIGNOR'S COMMITMENT A. Assignor's Commitment Percentage under
the Credit Agreement __________% B. Assignor's Commitment Amount under the
Credit Agreement $__________

